Exhibit 10.1

EXECUTION COPY

LEASE AGREEMENT BETWEEN

 

 

 

35 PARKWOOD REALTY LLC

AS LANDLORD

 

AND

 

SPRING BANK PHARMACEUTICALS, INC.

AS TENANT

 

35 Parkwood Drive

Hopkinton, Massachusetts

 

 

 

 

 

 

 

DATED AS OF OCTOBER 4, 2017

 

 

--------------------------------------------------------------------------------

 

BASIC LEASE INFORMATION

 

Lease Date:

as of October 4, 2017 (the “Effective Date”)

 

Tenant:

Spring Bank Pharmaceuticals, Inc., a Delaware corporation.

 

Landlord:

35 Parkwood Realty LLC, a Massachusetts limited liability company.

 

Office/Lab Premises:

Approximately 29,483 rentable square feet on the second (2nd) floor of the
Building (as defined below), as shown on the plan attached hereto as Exhibit A‑1
(the “Office/Lab Premises”).

 

Lab Support Premises:

Approximately 1,500 rentable square feet on the lower level of the Building, as
shown on the plan attached hereto as Exhibit A‑2 (the “Lab Support Premises;”
collectively the Office/Lab Premises and the Lab Support Premises are referred
to herein as the “Premises”).

 

Building:

The building (the “Building”) containing approximately 159,796 rentable square
feet located on the Land (as defined below) whose street address is 35 Parkwood
Drive, Hopkinton, Massachusetts.  The term “Building” shall also include the
Land (as defined below) and all driveways, parking facilities and improvements
located thereon.

 

Land:

The “Land” refers to the land on which the Building is located, owned by
Landlord and consisting of approximately fifteen and forty‑seven hundredths
(15.47 +/‑) acres. The Building and the Land are shown on the plan attached
hereto as Exhibit B. A legal description of the boundaries of the Land is
attached as Exhibit C.

 

Term:

Ten (10) years and five (5) months, commencing on the date on which Landlord’s
Work is substantially completed (as defined in Exhibit D below) (the “Term
Commencement Date”); and ending at 5:00 p.m. on the last day of the calendar
month that is ten (10) years and five (5) months following the anniversary of
the Term Commencement Date, subject to adjustment as mutually agreed to by
Tenant and Landlord and earlier termination as provided in the Lease. Promptly
following the Term Commencement Date, Landlord and Tenant shall execute and
deliver the Form of Confirmation of Term and Rent Commencement Dates attached
hereto as Exhibit I.

 

Target Term

Commencement Date:

The date which is six (6) months following approval of construction drawings (as
defined in Exhibit D below) by Tenant.

 

Rent Commencement:

Tenant shall commence payment of Basic Rent for the Premises as set forth below
and in Section 4 of this Lease eleven (11) months following the Term
Commencement Date (the “Rent Commencement Date”). Tenant shall commence payment
of Additional Rent as of the Term Commencement Date.

 

Landlord’s Work:

The Office Work and the Lab Work (as described and defined in Exhibit D), to be
performed by Landlord.

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Basic Rent* for Office/Lab

Premises:  (29,483 rsf):

 

Period

Rental rate

per r.s.f.

Annual Fixed

Rent

Monthly Fixed

Rent

Term Commencement Date

through the day prior to Rent Commencement Date

$0*

$0

$0

Rent Commencement Date  – Month 23

$13.75

$405,391.25

$33,782.60

Months 24 – 35

$14.16

$417,479.28

$34,789.94

Months 36 – 47

$14.58

$429,862.14

$35,821.84

Months 48 – 59

$15.02

$442,834.66

$36,902.89

Months 60 – 71

$15.40

$454,038.20

$37,836.52

Months 72 – 83

$15.79

$465,536.57

$38,794.71

Months 84 – 95

$16.18

$477,034.94

$39,752.91

Months 96 – 107

$16.59

$489,122.97

$40,760.28

Months 108 – 119

$17.00

$501,211.00

$41,767.58

Months 120 – 125

$17.43

$513,888.69

$42,824.06

 

Basic Rent for Lab Support

Premises: (1,500 rsf)

 

Period

Rental rate

per r.s.f.

Annual Fixed

Rent

Monthly Fixed

Rent

Term Commencement Date

through the day prior to Rent Commencement Date

$0*

$0

$0

Rent Commencement Date – Month 23

$6.00

$9,000.00

$750.00

Months 24 – 35

$6.18

$9,270.00

$772.50

Months 36 – 47

$6.36

$9,540.00

$795.00

Months 48 – 59

$6.55

$9,825.00

$818.75

Months 60 – 71

$6.71

$10,065.00

$838.75

Months 72 – 83

$6.88

$10,320.00

$860.00

Months 84 – 95

$7.05

$10,575.00

$881.25

Months 96 – 107

$7.23

$10,845.00

$903.75

Months 108 – 119

$7.41

$11,115.00

$926.25

Months 120 – 125

$7.59

$11,385.00

$948.75

 

*Notwithstanding any portion of the charts above, Tenant shall begin making
payments of all sums other than Basic Rent due under the Lease, including
without limitation Additional Rent as set forth in Section 4(b), as of the Term
Commencement Date.  

 

Lease Month:

As used herein, the term “Lease Month” shall mean each calendar month during the
Term (and if the Term Commencement Date does not occur on the first day of a
calendar month, then the period from the Term Commencement Date through the last
day of the calendar month following the Term Commencement Date shall be deemed
the first Lease Month for purposes of determining the Term).

 

Security Deposit:

$233,800.19, subject to adjustment as set forth in Section 6 of the Lease.

 

 

--------------------------------------------------------------------------------

 

Rent:

Basic Rent, Additional Rent and Taxes Additional Rent (as such terms are
hereinafter defined) and all other sums that Tenant may owe to Landlord or
otherwise be required to pay under the Lease.

 

Tenant’s Proportionate

Share

19.39%

 

Permitted Use:

General office, research and development and laboratory uses and uses ancillary
thereto in the Office/Lab Premises and storage of Tenant’s personal property in
the Lab Support Premises.

 

Initial Liability

Insurance Amount:

$2,000,000.00

 

Tenant’s Address:

For All Notices:

 

Prior to the Term Commencement Date:

Spring Bank Pharmaceuticals, Inc.

86 South Street

Hopkinton, MA  01748

Attn: Chief Financial Officer

 

From and after the Term Commencement Date:

At the Premises

Attn: Chief Financial Officer

 

With a copy to:

For All Notices:

Spring Bank Pharmaceuticals, Inc.

At the Premises

Attn: Vice President, Legal, or General Counsel

 

Landlord’s Address:

For all Notices:

35 Parkwood Realty LLC

c/o Parsons Commercial Group, Inc.

1881 Worcester Road, Suite 200

Framingham, MA 01701

Attention:  John R. Parsons, Jr.

Telephone: 508‑820‑2700

Telecopy: 508‑820‑2727

 

With a copy to:

Saul Ewing LLP

131 Dartmouth Street, Suite 501

Boston, MA  02116

Attention:  Sally E. Michael, Esquire

Telephone:  617‑912‑0920

Telecopy:  857‑400‑3763

 

 

--------------------------------------------------------------------------------

 

The foregoing Basic Lease Information is incorporated into and made a part of
the Lease identified above.  If any conflict exists between any Basic Lease
Information and the Lease, then the Lease shall control.

 

 

LANDLORD:

35 Parkwood Realty LLC, a Massachusetts limited liability company.

 

By:  /s/ John R. Parsons, Jr.

 

Name:  John R. Parsons, Jr.

 

Title: Managing Member

 

 

TENANT:

Spring Bank Pharmaceuticals, Inc., a Delaware corporation.

 

 

By:  /s/ Jonathan Freve

 

Name:  Jonathan Freve

 

Title:  Chief Financial Officer

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

1.

Definitions and Basic Provisions.

1

2.

Lease Grant; Common Areas.

1

3.

Term.

2

4.

Rent.

2

(a)

Payment

2

(b)

Operating Costs; Taxes.

2

5.

Delinquent Payment; Handling Charges.

4

6.

Security Deposit.

5

7.

Landlord’s Maintenance Obligations.

6

(a)

Landlord’s Obligations

6

(b)

Landlord’s Right to Perform Tenant’s Obligations

6

(c)

Tenant’s Right to Perform Obligations of Landlord.

7

8.

Utilities.

7

(a)

Utilities

7

(b)

Electric Service Provider

7

(c)

Excess Utility Use

8

9.

Improvements; Alterations; Tenant’s Maintenance.

8

(a)

Improvements; Alterations

8

(b)

Tenant’s Maintenance

8

(c)

Performance of Work

9

(d)

Mechanic’s Liens

9

10.

Use

9

11.

Assignment and Subletting.

9

(a)

Transfers

9

(b)

Consent Standards

9

(c)

Request for Consent

10

(d)

Conditions to Consent

10

(e)

Additional Compensation

10

(f)

Assignment or Sublease to an Affiliate.

10

12.

Insurance; Waivers; Subrogation; Indemnity.

11

(a)

Required Insurance Coverage

11

(b)

Insurance Certificates and Notification

11

(c)

Writing and Disposition of Insurance Policies

11

(d)

Waiver of Negligence; Mutual Waiver of Subrogation

11

(e)

Tenant’s Indemnity

12

(g)

Blanket Policies

12

(h)

Landlord’s Liability

12

-i-

--------------------------------------------------------------------------------

 

13.

Subordination; Attornment; Notice to Landlord’s Mortgagee.

13

(a)

Subordination

13

(b)

Attornment

13

(c)

Notice to Landlord’s Mortgagee

13

(d)

Landlord’s Mortgagee’s Protection Provisions

13

(e)

SNDA

13

14.

Rules and Regulations.

14

15.

Condemnation.

14

(a)

Total Taking

14

(b)

Partial Taking – Tenant’s Rights

14

(c)

Partial Taking – Landlord’s Rights

14

(d)

Award

14

16.

Fire or Other Casualty.

15

(a)

Repair Estimate

15

(b)

Landlord’s and Tenant’s Rights

15

(c)

Landlord’s Rights

15

(d)

Repair Obligation

15

17.

Personal Property Taxes.

15

18.

Events of Default.

16

19.

Remedies.

16

20.

Payment by Tenant; Non‑Waiver.

17

(a)

Payment by Tenant

17

(b)

No Waiver

17

21.

Landlord’s Default.

17

22.

Surrender of Premises.

18

23.

Holding Over.

18

24.

Certain Rights Reserved by Landlord.

18

25.

Substitution Space.

19

26.

Miscellaneous.

19

(a)

Landlord Transfer

19

(b)

Liability

19

(c)

Force Majeure

19

(d)

Brokerage

19

(e)

Estoppel Certificates

19

(f)

Notices

20

(g)

Separability

20

(h)

Amendments; and Binding Effect

20

(i)

Quiet Enjoyment

20

(j)

No Merger

20

-ii-

--------------------------------------------------------------------------------

 

(k)

No Offer

20

(l)

Entire Agreement

20

(m)

Waiver of Jury Trial

20

(n)

Governing Law

20

(o)

Joint and Several Liability

20

(p)

Financial Reports

21

(q)

Landlord’s Fees

21

(r)

Telecommunications and Rooftop Equipment

21

(s)

Confidentiality

21

(t)

List of Exhibits

21

(u)

Waiver by Landlord; Representations

22

(v)

Monthly Invoices

22

27.

Hazardous Substances.

22

28.

Termination Option.

23

29.

Extension Option.

24

 

EXHIBITS:

 

Exhibit A‑1 – Plan Showing the Office/Lab Premises

Exhibit A‑2 – Plan Showing the Lab Support Premises

Exhibit B – Site Plan

Exhibit C – Legal Description

Exhibit D – Landlord’s Work

Exhibit E – Form of SNDA

Exhibit F – Building Rules and Regulations

Exhibit G – Reciprocal Easement Agreement

Exhibit H – Form of Letter of Credit

Exhibit I – Form of Term and Rent Commencement Dates

 

 

-iii-

--------------------------------------------------------------------------------

 

LEASE

 

 

THIS LEASE AGREEMENT (this “Lease”) is entered into as of October 4, 2017 (the
“Effective Date”) between 35 Parkwood Realty LLC, a Massachusetts limited
liability company (“Landlord”), and Spring Bank Pharmaceuticals, Inc., a
Delaware corporation (“Tenant”).

1.Definitions and Basic Provisions.

The definitions and basic provisions set forth in the Basic Lease Information
(the “Basic Lease Information”) executed by Landlord and Tenant
contemporaneously herewith are incorporated herein by reference for all
purposes.  Additionally, the following terms shall have the following meanings
when used in this Lease:  “Laws” means all federal, state, and local laws, rules
and regulations, all court orders, governmental directives, and governmental
orders, and all restrictive covenants affecting the Land, and “Law” shall mean
any of the foregoing; “Affiliate” means any person or entity which, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with the party in question; “Tenant Party” means any of
the following persons:  Tenant, its officers; any assignees claiming by,
through, or under Tenant; any subtenants claiming by, through, or under Tenant;
and any of their respective agents, contractors, licensees, employees, servants,
and invitees; and “including” means including, without limitation. “Business
days” shall mean all days except (a) Saturdays, (b) Sundays, and (c)
Holidays.  “Holidays” means New Year’s Day, Martin Luther King Day, President’s
Day, Memorial Day, Independence Day, Labor Day, Thanksgiving, the day following
Thanksgiving Day, and Christmas Day.

2.Lease Grant; Common Areas.

Subject to the terms of this Lease, Landlord leases to Tenant, and Tenant leases
from Landlord, the Premises for the Term.  The parties shall be bound by the
terms and conditions of this Lease as of the Effective Date.  Notwithstanding
any provision of this Lease to the contrary, Landlord agrees that Tenant shall
have access to: (a) the Office/Lab Premises thirty (30) days prior to the Term
Commencement Date (the “Early Access Date”), for the purpose of installing
furniture and telecommunications equipment and wiring therein; (b) portions of
the roof of the Building, subject to Section 26(r) below, solely for the purpose
of installing the Rooftop Equipment (as defined in Section 26(r)) as of the
Early Access Date, at times reasonably approved by Landlord; and (c) the Lab
Support Premises as of the Early Access Date.  Entry by Tenant into the Building
and the Premises prior to the Term Commencement Date shall be subject to all of
the terms and provisions of this Lease (except for Tenant’s obligation to pay
Basic Rent for the Premises, which shall not be payable until the Rent
Commencement Date).

Tenant shall have the non‑exclusive right during the Term to use the Common
Areas (as defined below) for itself, its employees, agents, customers, invitees
and licensees.  The phrase “Common Areas” as used herein shall mean the portions
of the Building which are from time‑to‑time designated and improved for common
use by or for the benefit of more than one tenant of the Building, including,
but not limited to, any of the following:  the land and facilities used as
parking areas (Tenant shall be entitled to use three and one‑half (3.5) parking
spaces per 1,000 rentable square feet in the Premises on an unreserved basis
(the “Tenant Parking Spaces”)), access and perimeter roads, landscaping areas,
exterior walks, stairways, ramps, interior corridors, stairs, but excluding any
portion thereof when reasonably designated by Landlord for a non‑common
use.  All Common Areas shall be subject to the exclusive control and management
of Landlord.  Landlord shall have the right to (i) to close, if necessary, all
or any portion of the Common Areas to such extent as may be legally necessary to
prevent a dedication thereof or the accrual of any rights of any person or of
the public therein; (ii) to close temporarily all or any portion of the Common
Areas to discourage non‑tenant use; (iii) to use portions of the Common Areas
while engaged in making additional improvements or repairs or alterations to the
Building; and (iv) to do and perform such other acts in, to and with respect to
the Common Areas as Landlord shall determine to be appropriate for the
Building.  Landlord shall use commercially reasonable efforts to mitigate any
material interference with Tenant’s operation of the Permitted Use in the
Premises in the exercise of Landlord’s rights under this Section 2.  Landlord
shall have the right to increase the size of the Common Areas, including the
expansion thereof to adjacent property, to reduce the Common Area, to
reconfigure the parking spaces and improvements on the Common Areas, and to make
such changes therein and thereto from time‑to‑time which in Landlord’s opinion
are desirable and in the best interests of all persons using the Common Areas,
provided Landlord shall not materially reduce the number of Tenant Parking
Spaces.  Any portion of the Building not originally included within the Common
Areas shall be so included if and when so designated by

 

--------------------------------------------------------------------------------

Landlord for common use.  Tenant shall use reasonable efforts to require its
agents, employees, invitees, vendors, suppliers and independent contractors to
use such access roads and operate trucks and trailers delivering merchandise to
and from the Premises upon and over such access roads as are designated by
Landlord as a means of ingress to and egress from the Premises.  Landlord may
establish a system or systems of validation or other type of operation to
control the parking areas within the Common Areas.  Subject to the terms of this
Section 2, Landlord has the right to change, from time‑to‑time, the location,
layout or type of parking areas or number of parking spaces within the Common
Areas.

3.Term.

Ten (10) years and five (5) months, as described in the Basic Lease Information,
subject to adjustments mutually agreed to by Tenant and Landlord and earlier
terminations as provided for in the Lease. From the Term Commencement Date until
the Rent Commencement Date, Tenant shall be subject to all the terms and
conditions of this Lease excepting only the obligation to pay Basic Rent for the
Office/Lab Premises.  

4.Rent.

(a)Payment.  Tenant shall timely pay to Landlord Basic Rent and all additional
sums to be paid by Tenant to Landlord due on the first of each month under this
Lease (payments received five (5) business days after the first of the month
will be considered past due), without deduction or set off except as otherwise
provided for herein, at Landlord’s address provided for in this Lease or as
otherwise specified by Landlord (and shall be accompanied by all applicable
state and local sales or use taxes which presently are zero).  Basic Rent,
adjusted as herein provided, shall be payable monthly in advance.  The first
monthly installment of Basic Rent for the Office/Lab Premises shall be payable
on the Rent Commencement Date by Tenant; thereafter, Basic Rent shall be payable
on the first day of each full calendar month of the Term.  The monthly Basic
Rent for any partial month at the beginning of the Term shall equal the product
of 1/365 of the annual Basic Rent in effect during the partial month and the
number of days in the partial month from and after the Rent Commencement Date.

(b)Operating Costs; Taxes.

(1)In addition to Basic Rent, during the Lease Term, Tenant shall also pay to
Landlord, as additional rent (“Additional Rent”), Tenant’s Proportionate Share
of all Operating Costs for each calendar year or partial calendar year falling
within the Term. This Lease is intended to be “triple net,” Landlord may make a
good faith estimate of the Additional Rent to be paid by Tenant for any calendar
year or part thereof during the Term, and Tenant shall pay to Landlord, on the
Term Commencement Date and on the first day of each calendar month thereafter,
an amount equal to the estimated Additional Rent for such calendar year or part
thereof divided by the number of months therein.  From time‑to‑time, but not
more than once in any calendar year, Landlord may estimate and re‑estimate the
Additional Rent to be due by Tenant and deliver a copy of the estimate or
re‑estimate to Tenant.  Thereafter, the monthly installments of Additional Rent
payable by Tenant shall be appropriately adjusted in accordance with the
estimations so that, by the end of the calendar year in question, Tenant shall
have paid all of the Additional Rent as estimated by Landlord.  Any amounts paid
based on such an estimate shall be subject to adjustment as herein provided when
actual Operating Costs are available for each calendar year.  

(2)The term “Operating Costs” shall mean all expenses and disbursements (subject
to the limitations and exclusions set forth below) that Landlord incurs in
connection with the ownership, operation, repair and maintenance of the
Building, determined in accordance with generally accepted accounting principles
consistently applied, including, but not limited to, the following costs: (A)
wages and salaries (including management fees) of all employees engaged in the
operation, maintenance, and security of the Building, including taxes, insurance
and benefits relating thereto; (B) all supplies and materials used in the
operation, maintenance, repair and security of the Building; (C) costs for
repairs, replacements and improvements made to the Building that are not capital
in nature; (D) cost of all utilities, including without limitation electricity
and gas (but excluding the cost of (i) electricity for space demised to tenants,
whether or not vacant (i.e., any space other than Common Areas), and (ii) those
utilities reimbursable to Landlord by the Building’s tenants other than pursuant
to a provision similar to this Section 4(b)); (E) insurance expenses; (F)
repairs and general maintenance of the Building; (G) service or maintenance
contracts with independent contractors for the operation, maintenance, repair or
security of the Building (including, without limitation, alarm service, window
cleaning, elevator maintenance and HVAC and/or cooling tower service); (H) water

-2-

--------------------------------------------------------------------------------

and septic expenses; (I) the review of independent auditors; and (J) the
Building’s share of the expenses (as described below in this Section 4(b)(2))
per the Reciprocal Easement Agreement (Book 63958, Page 511) & Elmwood Park
Subdivision Plan (Plan No. 496 of 2014) recorded in the Middlesex Registry of
Deeds, which may be amended from time‑to‑time (the “REA”); the REA is attached
hereto as Exhibit H.  

The Building’s pro rata share, as referred to in subsection (J) above, of the
costs of operating, managing, maintaining and cleaning (including, without
limitation, snow and ice removal) the common areas and facilities of Elmwood
Park (the “Park”) shared by the Building and other buildings in the Park,
include, without limitation, the costs of landscaping, insurance, security, snow
plowing/sanding; the cost of maintaining and repairing the entrance and side
roads and sidewalks within the Park, the drainage system, the Park directory and
signage, the irrigation system and the street lights; and the cost of providing
electricity to the street lights.  The Building’s pro rata share (as referred to
in the preceding sentence) shall be equal to a fraction, the numerator of which
is the total number of rentable square feet of floor area in the Building and
the denominator of which is the total number of rentable square feet of floor
area in all the buildings in the Park, from time‑to‑time.  

(3)Operating Costs shall not include costs for (i) any increase in Landlord’s
insurance rates which may result from the negligent failure of Landlord or its
agents, employees or contractors to comply with the provisions of this Lease;
(ii) depreciation; (iii) principal and interest payments on debt and
amortization of debt; (iv) the cost of leasehold improvements, including
redecorating work, for other tenants of the Building; (v) fees and expenses
(including legal and brokerage fees) for procuring new tenants for the Building
or settling disputes with tenants of the Building; (vi) costs incurred in
financing or refinancing of the Building; (vii) the cost of any work or service
performed for any tenant in the Building (other than Tenant) to a materially
greater extent or in a materially more favorable manner than that furnished
generally to tenants (including Tenant) in the Building; (viii) capital
improvements and all costs and expenses which are capital in nature; (ix) the
cost of any item included in Operating Costs to the extent that Landlord is
actually reimbursed for such cost by an insurance company, a condemning
authority, another tenant or any other party; (x) ground rent; and (xi) Taxes
(defined below); (xii) federal income taxes imposed on or measured by the income
of Landlord from the operation of the Building; and (xiii) the costs of
electricity for space demised to tenants, whether or not vacant (i.e., any space
other than Common Areas).

(4)Intentionally deleted.

(5)Tenant shall pay, as additional rent (“Taxes Additional Rent”), an amount
equal to Tenant’s Proportionate Share of Taxes for each calendar year and
partial calendar year falling within the Term.  Tenant shall pay Taxes
Additional Rent in the same manner as provided above for Additional Rent with
regard to Operating Costs.  “Taxes” shall mean taxes, assessments, and
governmental charges whether federal, state, county or municipal, and whether
they be by taxing districts or authorities presently taxing or by others,
subsequently created or otherwise, and any other taxes and assessments
attributable to the Building (or its operation), excluding, however, penalties
and interest thereon and federal and state taxes on income (if the present
method of taxation changes so that in lieu of the whole or any part of any
Taxes, there is levied on Landlord a capital tax directly on the rents received
therefrom or a franchise tax, assessment, or charge based, in whole or in part,
upon such rents for the Building, then all such taxes, assessments, or charges,
or the part thereof so based, shall be deemed to be included within the term
“Taxes” for purposes hereof).  For property tax purposes, Tenant waives all
rights to protest or appeal the appraised value of the Premises, as well as the
Building, and all rights to receive notices of reappraisement.

(6)By July 1st of each calendar year, or as soon thereafter as practicable,
Landlord shall furnish to Tenant a statement of Operating Costs with organized
by expense category for the previous calendar year, in each case adjusted as
provided in Section 4(b), and of the Taxes for the previous year (the “Operating
Costs and Tax Statement”).  If reasonably requested by Tenant in writing,
Landlord shall provide Tenant, within thirty (30) days of such request,
reasonable backup documentation supporting the Operating Costs and Tax
Statement, provided that Landlord shall only be required to provide such
documentation three (3) times during the term of the Lease.  If the Operating
Costs and Tax Statement reveals that Tenant paid more for Operating Costs than
the actual amount for the calendar year for which such statement was prepared,
or more than its actual share of Taxes for such calendar year, then Landlord
shall promptly credit or reimburse Tenant for such excess; likewise, if Tenant
paid less than Tenant’s actual Additional Rent or Taxes Additional Rent due,
then Tenant shall promptly pay Landlord such deficiency; however, Landlord will
endeavor to give Tenant relevant tax notices and reasonably cooperate with
Tenant to reduce taxes.  

-3-

--------------------------------------------------------------------------------

(7)Tenant shall have the right to examine, copy and audit Landlord’s books and
records establishing Operating Costs for any calendar year during the Term, for
a period of ninety (90) days following the date that Tenant receives the
Operating Costs and Tax Statement for such calendar year from Landlord.  Tenant
shall give Landlord not less than thirty (30) days’ prior written notice of its
intention to examine and audit such books and records, which examination and
audit shall be conducted (i) at the place where Landlord maintains its books and
records for the Property, (ii) by a certified public accountant applying GAAP,
and (iii) only on a non‑contingency fee basis.  Tenant represents and warrants
that except to the extent disclosure is required by applicable law or to enforce
Tenant’s rights hereunder, all its employees and agents granted access to such
books and records shall keep all information provided by Landlord for the
purpose of such audit, as well as the results of such audit, strictly
confidential, and all third parties engaged by Tenant for the purpose of
conducting such audit shall be apprised by Tenant of the confidential nature of
such information, and at Landlord’s option, all such third parties shall be
required to agree in writing to maintain the confidentiality of all such
information, except to the extent strictly necessary to enforce Tenant’s rights
hereunder.  Tenant or its agents may make paper copies (but not electronic
copies) of Landlord’s books and records, provided that (i) all such paper copies
shall be returned to Landlord and accounted for upon the conclusion of the
audit, (ii) no such paper copies shall be removed from Landlord’s office where
such audit is being conducted, and (iii) Tenant and its agents conducting such
audit shall not make any paper or electronic copies or such copies.  All costs
of the examination and audit shall be borne by Tenant, unless it is determined
that Tenant was overcharged by more than 5%, in which case the cost of the audit
shall be borne by Landlord.  If, pursuant to the audit, the payments made for
such calendar year by Tenant exceed Tenant’s required payment on account thereof
for such calendar year, Landlord shall credit the amount of overpayment against
subsequent obligations of Tenant with respect to Operating Costs (or, if the
Lease Term has ended and Tenant has no further obligation to Landlord, refund
such overpayment within thirty (30) days following the conclusion of such
examination and audit); but, if the payments made by Tenant for such calendar
year are less than Tenant’s required payment as established by the examination
and audit, Tenant shall pay the deficiency to Landlord within thirty (30) days
after conclusion of the examination and audit.

(8)This Lease is what is commonly called a “Triple Net Lease,” and except as may
be expressly set forth herein, Landlord shall receive the Rent payable to it
free and clear of any and all impositions, taxes, liens, charges, deductions or
expenses of any nature whatsoever in connection with the ownership, operation,
maintenance, repair, occupancy, or use of the Premises. Except as otherwise
expressly set forth in this Lease, Landlord shall not be responsible for any
costs, expenses, or charges of any kind or nature respecting the Premises and
Landlord shall not be required to render any services of any kind to Tenant or
to the Premises.

5.Delinquent Payment; Handling Charges.

All past due payments required of Tenant hereunder shall bear interest after the
date due until paid at the lesser of 10% per annum or the maximum lawful rate of
interest; additionally, Landlord may charge Tenant a fee equal to five (5%) of
the delinquent payment or $250, whichever is greater (the “Inconvenience
Penalty”), to reimburse Landlord for its cost and inconvenience incurred as a
consequence of Tenant’s delinquency.  Notwithstanding the foregoing, Tenant
shall not be required to pay the Inconvenience Penalty with respect to the first
delinquent payment in any calendar year during the Term, unless such payment is
still not made on or before the day on which such failure to pay becomes an
Event of Default.  Payments made following such date shall be subject to
imposition of the Inconvenience Penalty as of the day following the day on which
such payment is due, regardless of whether the same is the first late payment in
any calendar year.  In no event, however, shall the charges permitted under this
Section 5 or elsewhere in this Lease, to the extent they are considered to be
interest under applicable Law, exceed the maximum lawful rate of interest.

6.Security Deposit.

(a)With the execution of this Lease, Tenant shall pay to Landlord $233,800.19 as
a Security Deposit, which shall be held by Landlord to secure Tenant’s
performance of its obligations under this Lease.  The Security Deposit is not an
advance payment of Rent or a measure or limit of Landlord’s damages upon an
Event of Default (defined in Section 18).  Landlord may, from time‑to‑time
following an Event of Default and without prejudice to any other remedy, use all
or a part of the Security Deposit to perform any obligation Tenant fails to
perform hereunder.  Following any such application of the Security Deposit,
Tenant shall pay to Landlord on demand the amount so applied in order to restore
the Security Deposit to its then-required amount.  Provided that Tenant has

-4-

--------------------------------------------------------------------------------

performed all of its obligations hereunder, Landlord shall, within thirty (30)
days after the Term ends and Tenant has vacated the Premises, return to Tenant
the portion of the Security Deposit which was not applied to satisfy Tenant’s
obligations.  The Security Deposit may be commingled with other funds, and no
interest shall be paid thereon.  If Landlord transfers its interest in the
Building and the transferee assumes Landlord’s obligations under this Lease,
then Landlord shall assign the Security Deposit to the transferee and Landlord
thereafter shall have no further liability for the return of the Security
Deposit.  Provided (i) there is no Event of Default of Tenant then in effect,
(ii) there has been no monetary Event of Default of Tenant during the Term, and
(iii) as of each Reduction Date (as defined below), Tenant has a market
capitalization of an amount at or in excess of that included on the table below,
then provided the conditions in subsections (i) through (iii) above are
satisfied, the amount of the Security Deposit shall be reduced by fifteen
percent (15%) (each, a “Reduction”) every two (2) years, on and following the
fifth (5th) anniversary of the Term Commencement Date (each, a “Reduction
Date”), as follows:

Reduction Date

Required

Market Capitalization

Amount of Reduction

Amount of Security Deposit Retained

First day of Month 60 of Term

$408,562,963

$35,070.07

$198,730.16

First day of Month 84 of Term

$540,324,518

$29,809.52

$168,920.64

First day of Month 108 of Term

$714,579,175

$25,338.10

$143,582.54

 

The reduction set forth above shall automatically be applied to the monthly
installment of Basic Rent then due and payable under this Lease. If, however,
Tenant provides the Security Deposit in the form of a Letter of Credit as set
forth below in Section 6(b) below, and Tenant is entitled to the Reduction(s) as
set forth above, then Landlord agrees to reasonably cooperate with Tenant to
amend the Letter of Credit to reflect such Reduction(s).

 

(b)At Tenant’s option, Tenant’s obligation to provide the Security Deposit in
accordance with this Section 6 may be satisfied by Tenant delivering to Landlord
an Irrevocable Standby Letter of Credit (the “Original Letter of Credit”) which
shall be (1) in the form attached hereto as  Exhibit H;  (2) issued by Bank of
America N.A. or such other bank reasonably acceptable to Landlord upon which
presentation may be made in Boston, Massachusetts; (3) in the amount of the
Security Deposit as the same may be reduced according to the schedule set forth
in Section 6(a) above; and (4) for a term of one (1) year, subject to the
provisions of this Section 6(b).  The Original Letter of Credit and any
Replacement Letter(s) of Credit, Substitute Letter(s) of Credit and Additional
Letter(s) of Credit (as such terms are defined hereinbelow) are referred to
herein collectively and respectively as the “Letter of Credit.” In the event
that Tenant replaces a cash Security Deposit with a Letter of Credit, Landlord
agrees that it shall return the cash Security Deposit (via wire transfer or
check) to Tenant at the time Tenant delivers the Letter of Credit to Landlord.

The Letter of Credit shall be automatically renewable in accordance with terms
of Exhibit H;  provided, however, that Tenant shall be required to deliver to
Landlord a new letter of credit satisfying the conditions set forth in this
Section 6(b) (the “Substitute Letter of Credit”) on or before the date thirty
(30) days prior to the expiration of the term of the Letter of Credit then in
effect if the issuer of such Letter of Credit gives notice of its election not
to renew such Letter of Credit for any additional period pursuant thereto.  

 

In the event that Tenant is in default, beyond the expiration of any applicable
grace periods, of its obligations under this Lease, then Landlord shall have the
right, at any time after such event to (1) draw down from said Letter of Credit
the amount necessary  to cure such default;  or (2) if such default cannot
reasonably be cured by the expenditure of money, to exercise all rights and
remedies Landlord may have on account of such default and to draw down from said
Letter of Credit the amount which, in Landlord’s reasonable opinion, is
necessary to satisfy Tenant’s liability on account thereof.  In the event of any
such draw by the Landlord, Tenant shall, within fifteen (15) business days of
written demand therefor, deliver to Landlord an additional Letter of Credit
satisfying the foregoing conditions (the “Additional Letter of Credit”), except
that the amount of such Additional Letter of Credit shall be the amount of

-5-

--------------------------------------------------------------------------------

such draw.  Failure by Tenant to timely deliver to Landlord such Additional
Letter of Credit shall be a default not susceptible of cure, entitling Landlord
to exercise any and all remedies hereunder on account thereof.  

 

In the event Tenant fails timely to deliver to Landlord a Substitute Letter of
Credit.  Then Landlord shall have the right, at any time after such event,
without giving any further notice to Tenant, to draw down the Letter of Credit
and to hold the proceeds thereof (the “Security Proceeds”) in accordance with
this Section 6(b).  If Landlord draws down the Letter of Credit pursuant to this
Section, then: (1) such draw and Landlord’s right to hold the Security Proceeds
pursuant to this Section shall be Landlord’s sole remedy based on Tenant’s
failure to timely deliver a Substitute Letter of Credit as required
hereunder;  and (2) upon the expiration or prior termination of the Term,
Landlord shall return to Tenant any Security Proceeds then being held by
Landlord, to the extent that any such Security Proceeds exceed the amounts then
due from Tenant to Landlord.

 

To the extent that Landlord has not previously drawn upon any Letter of Credit
or Security Proceeds (collectively, the “Collateral”) held by Landlord, and to
the extent that Tenant is not otherwise in default of its obligations under this
Lease as of the expiration of the Lease Term, Landlord shall return such
Collateral to Tenant at the expiration of the Lease Term.

 

7.Landlord’s Maintenance Obligations.

(a)Landlord’s Obligations.  Landlord shall maintain in good order, condition and
repair the Common Areas, the Building’s roof, foundation, exterior walls and
windows and structural elements (the “Building’s Structure”), and the electrical
(including lights, ballasts and fixtures), mechanical, plumbing, life safety and
HVAC systems serving the Premises, including without limitation the heat pumps
located in the Premises (the “Heat Pumps”) as well as the chillers located
elsewhere in the Building but serving the Premises (the “Building’s Systems”)
(but not including those specialized HVAC systems serving the Lab Space,
installed as part of the Lab Work or by Tenant following the Term Commencement
Date, such systems referred to herein as the “Specialized HVAC Systems”),
including the repair or, if necessary in Landlord’s reasonable judgment, the
replacement of the major components thereof, during the Lease Term.  Tenant
shall be responsible for the maintenance and repair of any Specialized HVAC
Systems, as set forth in Section 9(b) below. Landlord shall not be responsible
for alterations to the Building’s Structure required by applicable Law after the
Term Commencement Date because of Tenant’s specific laboratory use (thus not
including general office use) of the Premises, which alterations shall be
Tenant’s responsibility.  The Building’s Structure does not include interior
windows, glass or plate glass, doors within the Premises, locks, special fronts,
or office entries, all of which shall be maintained by Tenant.  The outside door
locks must stay on the master key systems for the Fire
Department.  Notwithstanding any provision of this Section 7(a) to the contrary,
Landlord shall be responsible for compliance of Landlord’s Work and the Building
(including Common Areas but expressly excluding the Premises following
performance of Landlord’s Work), with all Laws, including but not limited to the
Americans with Disabilities Act (the “ADA”).  All costs incurred by Landlord in
fulfilling its obligations set forth in this Section 7(a) shall be included in
Operating Costs and Tenant shall pay its Proportionate Share thereof to the
extent set forth in Section 4(b) above.

(b)Landlord’s Right to Perform Tenant’s Obligations.  Following thirty (30)
days’ prior written notice to Tenant, Landlord may perform any of Tenant’s
maintenance, repair, and replacement obligations and any other items that are
Tenant’s obligations pursuant to Section 9(b) that Tenant has failed to perform,
and  Tenant shall reimburse Landlord for the cost incurred in so doing within
thirty (30) days after being invoiced therefor.

(c)Tenant’s Right to Perform Obligations of Landlord. In the event Landlord
fails to take commercially reasonable steps to commence any of Landlord’s
maintenance or repair obligations contained in Section 7(a) of the Lease
(“Landlord Repairs”) within thirty (30) days after Landlord’s receipt of written
notice from Tenant that such Landlord Repairs are necessary, and if Tenant
notifies Landlord in writing of such failure (the “Repair Default Notice”) and
Landlord fails to take commercially reasonable steps to commence such Landlord
Repairs within fifteen (15) days of Landlord’s receipt of such Repair Default
Notice (a “Landlord Repair Default”), then Tenant shall have the right to
perform such Landlord Repairs and Landlord shall reimburse Tenant for all third
party, out‑of‑pocket costs reasonably incurred by Tenant in connection with
performing such Landlord Repairs within thirty (30) days of Landlord’s receipt
of written demand for payment from Tenant, which demand shall be accompanied by
copies of all applicable invoices and evidence such invoices have been paid.  In
the event Landlord (i) fails to reimburse Tenant for such costs within sixty
(60) days of Landlord’s receipt of a written default notice from

-6-

--------------------------------------------------------------------------------

Tenant detailing Landlord’s failure to pay such sums, and (ii) has not within
such sixty (60) days sent to Tenant a written notice of Landlord’s objection in
good faith to such costs, then Tenant shall send a second written notice to
Landlord (the “Repair Payment Default Notice”), such Repair Payment Default
Notice to include in the subject line the following text, in all capitals of at
least 14 pt type: “REPAIR PAYMENT DEFAULT NOTICE: FAILURE TO RESPOND WITHIN TEN
(10) DAYS SHALL RESULT IN RENT OFFSET RIGHT OF TENANT.” If Landlord has still
not reimbursed Tenant for such sums or objected in good faith as provided above
within ten (10) days following its receipt of the Repair Payment Default Notice,
then Tenant shall thereafter have the right to offset the cost of performing
such Landlord Repairs against the next installment of Rent coming due under this
Lease.

8.Utilities.

(a)Utilities.  Landlord and Tenant understand and agree that the Premises shall
be submetered for electricity as part of Landlord’s Work, and Tenant shall pay
all costs for electricity consumed in the Premises, as measured by such
submeter, to Landlord monthly as Additional Rent.  In addition, Landlord shall
install, as part of Landlord’s Lab Work, a submeter measuring the amount of
water consumed in the Lab Space, and Tenant shall pay Landlord for the costs of
such water monthly as Additional Rent.  Gas and septic/sewer services serving
the Building, as well as water service serving the Office Space and the Lab
Support Space, are included in Operating Costs as set forth in Section 4(b)
above. Landlord reserves the right to submeter or separately meter any utilities
serving the Premises at any time, at Landlord’s cost and expense.  For any
utilities that become separately metered during the Lease Term as aforesaid,
Tenant shall make arrangements with appropriate utility or service companies,
and Tenant shall promptly pay all costs with respect to same, such payments to
be made directly to the utility or service provider or to the appropriate party
charged with collecting the same.  All costs for utilities which are not
separately metered or billed separately by Landlord pursuant to submetering
shall be included in Operating Costs, and Tenant shall be responsible for
Tenant’s Proportionate Share thereof.  Landlord, at Tenant’s request, shall
provide HVAC service to Tenant outside of the hours of operation for the
Building (7:00 a.m. to 6:00 p.m., Monday through Friday excluding recognized
holidays) at a cost of $75.00 per hour (with a required minimum of four (4)
hours) to be paid by Tenant upon demand, provided, however, that said amount may
be increased from time‑to‑time upon written notice from Landlord to Tenant.

(b)Electric Service Provider.  Landlord has advised Tenant that presently
Eversource (the “Electric Service Provider”) is the electric utility company
selected by Landlord to provide electricity service for the Building.  In the
event that the Premises become separately metered for electricity during the
Term as set forth in Section 8(a) above, Tenant shall contract with such
Electric Service Provider and pay the costs of electricity consumed in the
Premises directly to such Electric Service Provider. Notwithstanding the
foregoing, Landlord reserves the right at any time and from time‑to‑time before
or during the Term to either contract for electric service from a different
company or companies providing electricity service (each such company shall
hereinafter be referred to as an “Alternative Service Provider”) or continue to
contract for electricity service from the Electric Service Provider.  In the
event the Premises become separately metered for electricity, Tenant shall
cooperate with Landlord, the Electric Service Provider and any Alternative
Service Provider at all times and, as reasonably necessary, shall allow
Landlord, the Electric Service Provider and any Alternative Service Provider
reasonable access to the Building’s electric lines, feeders, risers, wiring and
other machinery within the Premises.

(c)Excess Utility Use.  Tenant shall not install any electrical equipment
requiring special wiring or requiring voltage exceeding the Building’s current
capacity unless approved in advance by Landlord.  The use of electricity in the
Premises shall not exceed the capacity of existing feeders and risers to or
wiring in the Premises.  Any risers or wiring required to meet Tenant’s excess
electrical requirements shall, upon Tenant’s written request, be installed by
Landlord, at Tenant’s cost, if, in Landlord’s judgment, the same are necessary
and shall not cause permanent damage to the Building or the Premises, cause or
create a dangerous or hazardous condition, entail excessive or unreasonable
alterations, repairs, or expenses, or interfere with or disturb other tenants of
the Building.  If Tenant uses machines or equipment in the Premises which affect
the temperature otherwise maintained by the air conditioning system or otherwise
overload any utility, Landlord may install supplemental air conditioning units
or other supplemental equipment in the Premises, and the cost thereof, including
the cost of installation, operation, use, and maintenance, shall be paid by
Tenant to Landlord within 30 days after Landlord has delivered to Tenant an
invoice therefor.  Tenant shall ensure that its employees, contractors, agents,
invitees and any persons making deliveries to the Premises do not transport
freight, inventory or equipment of any kind in the passenger elevators serving
the Building.

-7-

--------------------------------------------------------------------------------

9.Improvements; Alterations; Tenant’s Maintenance.

(a)Improvements; Alterations, Signs.  No structural alterations or physical
additions in or to the Premises may be made without Landlord’s prior written
consent, which shall not be unreasonably withheld, conditioned or delayed;
however, Landlord may withhold its consent to any alteration or addition that
would materially adversely affect the Building’s structure (including without
limitation any penetration of the roof membrane) or its HVAC, plumbing,
electrical, or mechanical systems (“Material Alterations”).  Any alterations
made to the Premises by Tenant shall be installed at Tenant’s expense, and in
connection with alterations requiring a building permit, only in accordance with
plans and specifications which have been previously submitted to and approved in
writing by Landlord, such approval not to be unreasonably withheld or delayed,
except Landlord may withhold in its sole discretion its approval for any
Material Alteration. Notwithstanding the foregoing, Tenant shall be permitted to
make alterations to the Premises without Landlord’s consent provided (i) any
such alteration does not constitute a Material Alteration, (ii) the cost of such
alteration does not exceed $75,000 (and Tenant shall not phase or otherwise
schedule performance of any such alteration in such a way as to circumvent this
monetary restriction), and (iii) Tenant notifies Landlord in writing of its
intention to perform such alteration and details the scope, plan and cost of
such alteration in such notice at least fifteen (15) days prior to commencement
of such alteration.  Tenant shall not paint or install signs, window or door
lettering, or advertising media of any type on or about the Premises without the
prior written consent of Landlord, which shall not be unreasonably withheld,
conditioned or delayed; however, Landlord may withhold its consent to any such
painting or installation which would affect the appearance of the exterior of
the Building or of any Common Areas of the Building. Landlord agrees to install
Tenant’s name using Building‑standard signage on all Building directories, on
the monument located outside the Building and at the entrance to the
Premises.  Subject to Landlord’s approval of materials, size, design and exact
location (such approval not to be unreasonably withheld, conditioned or
delayed), Tenant shall have the right, at its sole cost and expense, to install
an identifying sign on the exterior of the Building.  Tenant shall be
responsible, at its sole cost and expense, for procuring all required permits
and approvals for such sign, installing and maintaining such sign in good
condition and repair and in accordance with all such permits and approvals,
removing such sign prior to expiration or earlier termination of the Term and
repairing any damage to the Building caused by the installation, maintenance,
operation and removal of such sign.  Any and all alterations, additions, and
improvements shall be constructed, maintained, and used by Tenant at its risk
and expense, in accordance with all Laws; Landlord’s approval of the plans and
specifications therefor shall not be a representation by Landlord that such
alterations, additions, or improvements comply with any Law.  Notwithstanding
the foregoing, Tenant shall be permitted to install and maintain a backup
generator outside of the Building, with the placement of such backup generator
to be mutually agreed upon by Landlord and Tenant.  Tenant shall also have the
right to connect the backup generator to the electrical lines serving the
Premises. For purposes of this Lease, such backup generator shall be considered
Tenant’s Property.

(b)Tenant’s Maintenance. Tenant shall maintain all parts of the Premises
(including without limitation any Specialized HVAC Systems), in a good condition
and promptly make all necessary repairs and replacements to the Premises, and
any Specialized HVAC Systems and other equipment solely used for the Premises
(not including the Heat Pumps, which shall be maintained by Landlord, with the
costs of such maintenance to be included in Operating Costs), excepting only
that work which Landlord is expressly responsible for pursuant to
Section 7(a).  Tenant shall be responsible at its sole cost and expense for
providing janitorial and trash removal service for the Premises.  Tenant shall
contract with a service provider reasonably acceptable to Landlord for such
purpose.  A dumpster is available on the Property for disposal of ordinary
office waste (but not for disposal of any refuse specific to Tenant’s laboratory
and research and development uses).

(c)Performance of Work.  Tenant shall cause all contractors and subcontractors
performing work in the Premises, to procure and maintain insurance coverage
naming Landlord as an additional insured against such risks, in such amounts,
and with such companies as Landlord may reasonably require.  All such work shall
be performed in accordance with all Laws and in a good and workmanlike manner so
as not to damage the Building (including the Premises, the structural elements,
and the plumbing, electrical lines, or other utility transmission
facility).  All such work which may affect the Building’s HVAC, electrical,
plumbing, other mechanical systems, or structural elements must be approved by
the Building’s engineer of record, at Tenant’s expense and, at Landlord’s
election, must be performed by Landlord’s usual contractor for such work,
provided that Tenant shall be entitled to use a contractor of its choice with
the prior written approval of Landlord.  For all work performed by Tenant during
the Lease Term, Tenant shall provide the names, addresses and copies of
contracts for all contractors, and upon

-8-

--------------------------------------------------------------------------------

completion of any work shall promptly furnish Landlord with full and final
waivers of lien covering all labor and materials included in the work in
question.

(d)Mechanic’s Liens.  Tenant shall not permit any mechanic’s liens to be filed
against the Premises or the Building for any work performed, materials
furnished, or obligation incurred by or at the request of Tenant.  If such a
lien is filed, then Tenant shall, within twelve (12) business days after
Landlord has delivered notice of the filing thereof to Tenant, either pay the
amount of the lien or diligently contest such lien and deliver to Landlord a
bond or other security reasonably satisfactory to Landlord.  If Tenant fails to
timely take either such action, then Landlord may pay the lien claim, and any
amounts so paid, including expenses and interest, shall be paid by Tenant to
Landlord within ten (10) business days after Landlord has invoiced Tenant
therefore.

10.Use.  Tenant shall use the Premises only for the Permitted Use and shall
comply with all Laws relating to Tenant’s specific use and occupancy of the
Premises.  If required by the Town of Hopkinton, Tenant shall be responsible for
filing for all permits related to Tenant’s occupancy of the Premises.  The
Premises shall not be used for any use, which is disreputable, creates
extraordinary fire hazards, or, except as permitted under Section 27, for the
storage of any Hazardous Materials.  The Tenant is responsible for installing
fire extinguishers if required by insurance or fire department.  If, because of
a Tenant Party’s acts, the rate of insurance on the Building or its contents
increases, then Tenant shall pay to Landlord the amount of such increase on
demand, and acceptance of such payment shall not waive any of Landlord’s other
rights.  Tenant shall conduct its business and control each other Tenant Party
so as not to create any nuisance, including without limitation the repeated
generation and emission into Common Areas and other tenanted areas any noxious
fumes or strong odors, or otherwise unreasonably interfere with other tenants or
Landlord in its management of the Building.  

11.Assignment and Subletting.

(a)Transfers.  Except as provided in this Section 11, Tenant shall not, without
the prior written consent of Landlord, which shall not be unreasonably withheld,
conditioned or delayed, (1) assign, transfer, or encumber this Lease or any
estate or interest herein, whether directly or by operation of law, (2) permit
any other entity to become Tenant hereunder by merger, consolidation, or other
reorganization, (3) if Tenant is an entity other than a corporation whose stock
is publicly traded, permit the transfer of an ownership interest in Tenant so as
to result in a change in the current control of Tenant, (4) sublet any portion
of the Premises, (5) grant any license, concession, or other right of occupancy
of any portion of the Premises, or (6) permit the use of the Premises by any
parties other than Tenant (any of the events listed in Section 11(a)(1) through
11(a)(6) being a “Transfer”).  Should Tenant enlist the help of an outside
brokerage firm for the purpose of subleasing the premises, Landlord requires a
copy of the agreement between the Tenant and outside brokerage entity before any
sublease on the premises is executed.

(b)Consent Standards.  Landlord shall not unreasonably withhold, condition or
delay its consent to any proposed Transfer, provided that the proposed
transferee (i) is creditworthy, (ii) has a good reputation in the business
community, (iii) will only use the Premises for Tenant’s Permitted Use, (iv) is
not a governmental entity, or subdivision or agency thereof, and (v) is not
another occupant of the Building or person or entity with whom Landlord is
negotiating to lease space in the Building.  

(c)Request for Consent.  If Tenant requests Landlord’s consent to a proposed
Transfer, then Tenant shall provide Landlord with a written description of all
terms and conditions of the proposed Transfer, copies of the proposed
documentation, and the following information about the proposed transferee: name
and address; reasonably satisfactory information about its business and business
history; its proposed use of the Premises; banking, financial, and other credit
information; and general references sufficient to enable Landlord to determine
the proposed transferee’s creditworthiness and reputation.  Tenant shall also
reimburse Landlord promptly upon request for its reasonable attorneys’ fees
incurred in connection with considering any request for consent to a proposed
Transfer, such amount not to exceed $5,000.  

(d)Conditions to Consent.  If Landlord consents to a proposed Transfer, then the
proposed transferee shall deliver to Landlord a written agreement whereby it
expressly assumes Tenant’s obligations hereunder; however, any transferee of
less than all of the space in the Premises shall be liable only for obligations
under this Lease that are properly allocable to the space subject to the
Transfer for the period of the Transfer.  No Transfer shall release Tenant from
its obligations under this Lease, but rather Tenant and its transferee shall be
jointly and severally

-9-

--------------------------------------------------------------------------------

liable therefor.  Landlord’s consent to any Transfer shall not waive Landlord’s
rights as to any subsequent Transfers.  If an Event of Default occurs while the
Premises or any part thereof are subject to a Transfer, then Landlord, in
addition to its other remedies, may collect directly from such transferee all
rents becoming due to Tenant and apply such rents against Rent.  Tenant
authorizes its transferees to make payments of rent directly to Landlord upon
receipt of notice from Landlord to do so. Tenant shall pay for the cost of any
demising walls or other improvements necessitated by a proposed subletting or
assignment. In the event of an assignment by Tenant that has been approved by
the Landlord which is to an entity which has acquired or succeeded to a
substantial part of Tenant’s business and which undertakes in writing to fully
perform and discharge all of Tenant’s obligations and liabilities, Tenant shall
not assume, jointly and severally with such assignee, the performance of
Tenant’s obligations hereunder.

(e)Additional Compensation.  Tenant shall pay to Landlord, immediately upon
receipt thereof, one half of the excess of (1) all compensation received by
Tenant for a Transfer less the costs reasonably incurred by Tenant with
unaffiliated third parties in connection with such Transfer (i.e., brokerage
commissions, legal expenses, tenant finish work or concessions, and the like)
over (2) the Basic Rent and Additional Rent allocable to the portion of the
Premises covered thereby.  If for any assignment, transfer or sublease so
approved by the Landlord, Tenant receives rent or other consideration, either
initially or over the term of the assignment or sublease, in excess of the rent
called for hereunder, or in case of sublease of part, in excess of such rent
allocable to the part, after appropriate adjustments to assure that all other
payments called for hereunder are appropriately taken into account, Tenant shall
pay to Landlord as Additional Rent 50% of such excess of such payment of rent or
other consideration received by the Tenant promptly after its receipt.  Tenant
shall reimburse Landlord for any costs or expenses incurred pursuant to any
request by Tenant for consent to any such assignment, transfer or subletting.

(f)Assignment or Sublease to an Affiliate.  Notwithstanding anything to the
contrary contained herein, Tenant shall have the right to assign this Lease or
sublet the Premises or any part thereof without the prior consent of Landlord to
(x) an Affiliate of Tenant, or (y) an entity into or with which Tenant is merged
or consolidated, or to which all or substantially all of Tenant’s assets are
transferred (each such Transfer described in this Section 11(f), a “Permitted
Transfer”), subject to applicable principles of fraudulent conveyance,
fraudulent transfer or other similar laws and  provided that in any such event
(i) the successor to Tenant has a net worth, computed in accordance with
generally accepted accounting principles consistently applied, at least equal to
the greater of (1) the net worth of Tenant immediately prior to such merger,
consolidation or transfer, or (2) the net worth of Tenant herein named on the
date of this Lease; (ii) proof satisfactory to Landlord of such net worth shall
have been delivered to Landlord at least ten (10) days prior to the effective
date of any such transaction, and (iii) the assignee agrees directly with
Landlord, by written instrument in form satisfactory to Landlord in its
reasonable discretion, to be bound by all the obligations of Tenant hereunder,
including, without limitation, the covenant against further assignment and
subletting.  The provisions of Section 11(e) above shall not be applicable to
any Permitted Transfer.

12.Insurance; Waivers; Subrogation; Indemnity.

(a)Required Insurance Coverage.  Tenant shall maintain throughout the Term the
following insurance policies:

 

(1)

Commercial general liability insurance, including contractual liability
coverage, in amounts of $1,000,000 per occurrence, $2,000,000 aggregate insuring
Tenant, Landlord, Landlord’s agents and their respective Affiliates against
liability for injury to or death of a person or persons or damage to property
arising from the use and occupancy of the Premises, Landlord (35 Parkwood Realty
LLC), Management Company (Parsons Commercial Group, Inc.) and Maintenance
Company (Commercial Maintenance Solutions LLC) shall be included as additional
insureds pursuant to ISO Form U GL 1175 D CW or replacement thereof, and proof
of insurance may be requested from time‑to‑time showing Landlord and management
company as additional insured;

 

(2)

Insurance covering the full value of Tenant’s personal property, trade fixtures
and improvements, and other property in the Premises; provided, however, that
all other improvements to the Premises included in Landlord’s Work shall be
additionally insured under Landlord’s policy of casualty insurance;

-10-

--------------------------------------------------------------------------------

 

(3)

Worker’s compensation insurance;

 

(4)

Twelve‑month rental expense insurance; and

 

(5)

$1,000,000 in commercial auto liability insurance, including non‑owned and hired
vehicles.

 

(6)

Commercial umbrella excess policy with at least $1,000,000 per occurrence and
$2,000,000 in the aggregate.  Tenant may use any combination of primary and
excess insurance to meet required total limits.

Tenant’s insurance required hereunder shall provide primary coverage to Landlord
when any policy issued to Landlord provides duplicate or similar coverage, and
in such circumstance Landlord’s policy will be excess over Tenant’s policy.  

(b)Insurance Certificates and Notification.  Tenant shall furnish to Landlord
certificates of such insurance and such other evidence satisfactory to Landlord
(35 Parkwood Realty LLC) and Management Company (Parsons Commercial Group, Inc.)
of the maintenance of all insurance coverages required hereunder. Tenant shall
notify Landlord at least thirty (30) days before cancellation of any such
insurance policies.

(c)Writing and Disposition of Insurance Policies.  All insurance required above
shall be written with companies with an AM Best rating of A‑VII or higher and in
forms customarily in use from time‑to‑time in the Greater Boston area.

(d)Waiver of Negligence; Mutual Waiver of Subrogation.  Landlord and Tenant each
hereby releases the other, its officers, directors, employees and agents, from
any and all liability or responsibility (to the other or anyone claiming through
or under them by way of subrogation or otherwise) for any damage, theft,
destruction, loss, or loss of use of any property (a “Loss”) covered by valid
and collectible insurance, even if such loss or damage shall have been caused by
the fault or negligence of the other party, or anyone for whom such party may be
responsible.  However, this release shall be applicable and in force and effect
only with respect to Loss or damage (a) actually recovered from an insurance
company and (b) occurring during such time as the releaser’s insurance policies
shall contain a clause or endorsement to the effect that any such release shall
not adversely affect or impair said policies or prejudice the right of the
releaser to recover thereunder.  Landlord and Tenant each agrees that any fire
and extended coverage insurance policies will include such a clause or
endorsement as long as the same shall be obtainable without extra costs, or, if
extra cost shall be charged therefore, so long as the other party pays such
extra cost.  If extra cost shall be chargeable therefor, each party shall advise
the other party and of the amount of the extra cost, and the other party, at its
election, may pay the same, but shall not be obligated to do so. Each party
shall cause its insurance carrier to endorse all applicable policies waiving the
carrier’s rights of recovery under subrogation or otherwise against the other
party.

(e)Tenant’s Indemnity.  Except to the extent arising from the negligence or
willful misconduct of Landlord’s Parties (as defined below) or from a default of
Landlord under this Lease, to the maximum extent this indemnity may be made
effective according to Law, Tenant agrees to indemnify and save harmless
Landlord, its officers, directors, members, managers, agents, contractors and
employees (“Landlord’s Parties”) from and against all third‑party claims of
whatever nature arising from or claimed to have arisen from:

 

(i)

any act, omission or any negligence of Tenant or any Tenant Party;

 

(ii)

any accident, injury or damage whatsoever caused to any person, or to the
property of any person, occurring in the Premises after the date that Tenant
takes possession of the Premises; and

 

(iii)

any accident, injury or damage occurring outside the Premises but within the
Building or on the Common Areas, where such accident, injury or damage directly

-11-

--------------------------------------------------------------------------------

 

results from an act, omission or negligence on the part of Tenant or any Tenant
Party.

(f)Landlord’s Indemnity.  Landlord will indemnify, defend and save Tenant and
Tenant’s partners, shareholders, subsidiaries, officers, directors, agents,
trustees and employees harmless from and against any and all claims, actions,
damages, liabilities and expenses in connection with loss of life, personal
injury and/or damage to property arising from or out of (i) any default of
Landlord under the terms of this Lease, (ii) any occurrence in the Building or
Premises occasioned wholly or in part by any omission or negligence of Landlord,
its agents, contractors, employees, lessees or concessionaires, except those
arising on account of the negligence or willful misconduct of Tenant or Tenant’s
agents or employees.

The indemnities set forth in these Sections 12(e) and 12(f) shall include
indemnity against all costs, expenses and liabilities incurred in or in
connection with any such claim or proceeding brought thereon, and the defense
thereof and shall survive the Term hereof.

(g)Blanket Policies.  Nothing contained herein shall prevent Tenant from taking
out insurance of the kind and in the amounts provided for herein under a blanket
insurance policy or policies covering properties other than the Premises,
provided however, that any such policy or policies of blanket insurance (a)
shall specify therein, or Tenant shall furnish Landlord with the written
statement from the insurers under such policy or policies, specifying the amount
of the total insurance allocated to the Premises, which amounts shall not be
less than the amounts required herein, and (b) amounts so specified shall be
sufficient to prevent any of the insureds from being a co‑insurer within the
terms of the applicable policy or policies, and provided further, however, that
any such policy or policies of blanket insurance shall, as to the Premises,
otherwise comply as to endorsements and coverage with the provisions herein.

(h)Landlord’s Liability.  Except for any default by Landlord under the terms of
this Lease beyond applicable notice and cure periods and the negligence or
willful misconduct of Landlord or any Landlord Party or its officers, agents,
servants, employees or contractors, Landlord shall not be responsible or liable
for any damage or injury to any property, fixtures, buildings or improvements,
or to any person or persons, at any time in the Premises, including any damage
or injury to Tenant or to any Tenant Party, and Landlord’s liability shall be
limited as set forth in Section 26(b) below.  To the maximum extent that this
agreement may be made effective according to Law, Tenant agrees to use and
occupy the Premises and to use such other portions of the Building or Common
Areas as Tenant is herein given the right to use at Tenant’s own risk with
respect to the fixtures or other personal property of Tenant, and except as may
be expressly set forth herein, Landlord shall have no responsibility or
liability for any loss of or damage to fixtures or other personal property of
Tenant.

13.Subordination; Attornment; Notice to Landlord’s Mortgagee.

(a)Subordination.  This Lease shall be subordinate to any deed of trust,
mortgage, or other security instrument, or any ground lease, master lease,
primary lease or other similar encumbrance (each, a “Mortgage”) that now or
hereafter covers all or any part of the Premises (the mortgagee under any such
mortgage or the lessor under any such lease is referred to herein as a
“Landlord’s Mortgagee”), subject to Landlord’s delivery of an SNDA as set forth
in Section 13(e) below.  Any Landlord’s Mortgagee may elect, at any time,
unilaterally, to make this Lease superior to its mortgage, ground lease, or
other interest in the Premises by so notifying Tenant in writing.  

(b)Attornment.  Tenant shall attorn to any party succeeding to Landlord’s
interest in the Premises, whether by purchase, foreclosure, deed in lieu of
foreclosure, power of sale, termination of lease, or otherwise, upon such
party’s request, and shall execute such agreements confirming such attornment as
such party may reasonably request, provided that such party agrees to recognize
this Lease and Tenant’s rights hereunder..

(c)Notice to Landlord’s Mortgagee.  Tenant shall not seek to enforce any remedy
it may have for any default on the part of Landlord without first giving written
notice by certified mail, return receipt requested, specifying the default in
reasonable detail, to any Landlord’s Mortgagee whose address has been given to
Tenant, and affording such Landlord’s Mortgagee a reasonable opportunity to
perform Landlord’s obligations hereunder.

-12-

--------------------------------------------------------------------------------

(d)Landlord’s Mortgagee’s Protection Provisions.  If the Landlord’s Mortgagee
shall succeed to the interest of the Landlord under the Lease, the Mortgagee
shall not be (a) liable for any act, waiver, representation (express or
implied), or omission of any prior landlord (the term “prior landlord” as used
in this Section includes, without limitation, the Landlord) under the Lease or
otherwise, other than those acts or omissions relating to conditions that
require cure in accordance with Landlord’s obligations under the Lease, or (b)
subject to any offsets, counterclaims, or defenses which the Tenant might have
against any prior landlord, other than offsets or defenses arising from acts
that require cure in accordance with the Mortgagee’s obligations as the landlord
under the Lease and which specifically give rise to express rights of offset
under the Lease and which obligations to act accrue from and after the date the
Mortgagee acquires the Property by foreclosure or otherwise, or (c) bound by any
rent, percentage rent or additional rent or charges which the Tenant might have
paid for more than the current month to any prior landlord, unless Landlord’s
Mortgagee shall have actually received such funds, or (d) bound by any amendment
of the Lease after the date hereof that reduces the area of the Premises, the
amount of Basic Rent or the length of the Term (as such terms are defined in the
Lease) without the Mortgagee’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed, or (e) bound by any provision in
the Lease with respect to any purchase options, rights of first refusal or for
the purchase of the Premises, or (f) bound with respect to breaches under the
Lease other than those occurring and continuing during the Mortgagee’s
possession of the Premises or ownership of the landlord’s interest in the
Premises for recovery of any judgment from the Mortgagee, it being specifically
agreed that neither the Mortgagee nor anyone claiming under the Mortgagee shall
ever be personally liable for any such judgment; provided, however, that
notwithstanding the foregoing, Mortgagee shall be responsible for performing
Landlord’s obligations under the Lease from and after the date on which the
Mortgagee succeeds to the interest of the Landlord.  Landlord’s Mortgagee shall
have no liability or responsibility under or pursuant to the terms of this Lease
or otherwise after it ceases to own an interest in the Building.  Nothing in
this Lease shall be construed to require Landlord’s Mortgagee to see to the
application of the proceeds of any loan, and Tenant’s agreements set forth
herein shall not be impaired on account of any modification of the documents
evidencing and securing any loan.

(e)SNDA.  Landlord agrees that it shall deliver, within five (5) days following
the full execution and delivery of this Lease, an SNDA (as defined below) from
its current mortgagee, substantially in the form attached hereto as Exhibit E,
with such commercially reasonable modifications as mutually agreed to by Tenant
and such mortgagee.  Subject to Tenant’s receipt of such SNDA, this Lease shall
be subordinate to any Mortgage from time‑to‑time encumbering the Premises,
whether executed and delivered prior to or subsequent to the date of this Lease,
unless Landlord’s Mortgagee elects to have this Lease remain prior to such
Mortgage.  If this Lease is subordinate to any Mortgage and Landlord’s Mortgagee
or any other party shall succeed to the interest of Landlord pursuant to the
Mortgage (such Mortgagee or other party, a “Successor”), Tenant shall attorn to
the Successor and this Lease shall continue in full force and effect between the
Successor and Tenant.  Not more than fifteen (15) business days after Landlord’s
written request, Tenant agrees to execute such instruments of subordination or
attornment in confirmation of the foregoing agreement as the Successor
reasonably may request.  Landlord shall obtain from any future Landlord’s
Mortgagee, in a form reasonably acceptable to Tenant and such Landlord’s
Mortgagee, an agreement providing that in the event that Landlord’s Mortgagee or
any other party shall succeed to the interest of Landlord hereunder pursuant to
such Mortgage, subject to such commercially reasonable qualifications as such
Mortgagee may impose, so long as no Event of Default exists hereunder, Tenant’s
right to possession of the Premises shall not be disturbed and Tenant’s other
rights hereunder shall not be adversely affected by any foreclosure of such
Mortgage (an “SNDA”).  Any Landlord’s Mortgagee may elect, at any time,
unilaterally, to make this Lease superior to its mortgage, ground lease, or
other interest in the Premises by so notifying Tenant in writing.  

14.Rules and Regulations.

Tenant shall comply with the rules and regulations of the Building, which are
attached hereto as Exhibit F, except to the extent that any such rules and
regulations are inconsistent with the terms and conditions of this Lease, which
terms and conditions shall control over such rules and regulations.  Landlord
may, from time‑to‑time, change such rules and regulations for the safety, care,
or cleanliness of the Building and related facilities, provided that such
changes are provided to Tenant in writing and applicable to all tenants of the
Building and will not unreasonably interfere with Tenant’s use of the Premises
for the Permitted Use.  Tenant shall be responsible for the compliance with such
rules and regulations by each Tenant Party.

15.Condemnation.

-13-

--------------------------------------------------------------------------------

(a)Total Taking.  If the entire Building or Premises are taken by right of
eminent domain or conveyed in lieu thereof (a “Taking”), this Lease shall
terminate as of the date of the Taking.

(b)Partial Taking – Tenant’s Rights.  If any part of the Building or Common
Areas becomes subject to a Taking and such Taking will prevent Tenant from
conducting its business in the Premises in a manner reasonably comparable to
that conducted immediately before such Taking for a period of more than one
hundred twenty (120) days, then Tenant may terminate this Lease as of the date
of such Taking by giving written notice to Landlord within one hundred fifty
(150) days after the Taking, and Rent shall be apportioned as of the date of
such Taking.  If Tenant does not terminate this Lease, then Rent shall be abated
on a reasonable basis as to that portion of the Premises rendered untenantable,
by the Taking.

(c)Partial Taking – Landlord’s Right.  If any material portion, but less than
all, of the Building becomes subject to a Taking, or if Landlord is required to
pay a material portion of the proceeds received for a Taking to a Landlord’s
Mortgagee, then Landlord may terminate this Lease by delivering written notice
thereof to Tenant within ninety (90) days after such Taking, and Rent shall be
apportioned as of the date of such Taking.  If Landlord does not so terminate
this Lease, then this Lease will continue, but if any portion of the Premises
has been taken, Rent shall abate as provided in the last sentence of
Section 15(b).

(d)Award.  If any Taking occurs, then Landlord shall receive the entire award or
other compensation for the land on which the Building is situated, the Building,
and other improvements taken, and Tenant may separately pursue a claim (to the
extent it will not reduce Landlord’s award) against the condemnor for the value
of Tenant’s personal property which Tenant is entitled to remove under this
Lease, moving costs, loss of business, and other claims it may have.

16.Fire or Other Casualty.

(a)Repair Estimate.  If the Premises or the Building are damaged by fire or
other casualty (a “Casualty”), Landlord shall, within ninety (90) days after
such Casualty, deliver to Tenant a good faith estimate (the “Damage Notice”) of
the time needed to repair the damage caused by such Casualty.

(b)Landlord’s and Tenant’s Rights.  If a material portion of the Premises or the
Building is damaged by Casualty such that Tenant is prevented from conducting
its business in the Premises in a manner reasonably comparable to that conducted
immediately before such Casualty and Landlord estimates that the damage caused
thereby cannot be repaired within one hundred eighty (180) days after the
Casualty, then Tenant may terminate this Lease by delivering written notice to
Landlord of its election to terminate within thirty (30) days after the Damage
Notice has been delivered to Tenant.  If Tenant does not so timely terminate
this Lease, then (subject to Section 16(c)) Landlord shall repair the Building
or the Premises, as the case may be, as provided below, and Rent for the portion
of the Premises rendered untenantable by the damage shall be abated on a
reasonable basis from the date of damage until the completion of the repair,
unless a Tenant Party directly caused such damage, in which case, Tenant shall
continue to pay Rent without abatement.

(c)Landlord’s Rights.  If a Casualty damages a material portion of the Building,
and Landlord makes a good faith determination that restoring the Premises would
be uneconomical, or if Landlord is required to pay a material portion of the
insurance proceeds arising out of the Casualty to a Landlord’s Mortgagee, then
Landlord may terminate this Lease by giving written notice of its election to
terminate within ninety (90) days after the Damage Notice has been delivered to
Tenant, and Basic Rent and Additional Rent shall be abated as of the date of the
Casualty.  If during the last year of the Lease Term, the Premises shall be
materially damaged by fire or other casualty and such fire or other casualty
damage to the Premises (excluding damage to Tenant’s Property) cannot reasonably
be expected to be repaired or restored within sixty (60) days from the time that
repair or restoration work would commence as reasonably determined by Landlord,
either Landlord or Tenant may terminate the lease within thirty (30) days after
the Damage Notice has been delivered to Tenant.  

(d)Repair Obligation.  If neither party elects to terminate this Lease following
a Casualty, then Landlord shall, within a reasonable time after such Casualty,
begin to repair the Building and the Premises and shall proceed with reasonable
diligence to restore the Building and Premises to substantially the same
condition as they existed immediately before such Casualty; however, Landlord’s
obligation to repair or restore the Building or

-14-

--------------------------------------------------------------------------------

Premises shall be limited to the extent of the insurance proceeds actually
received by Landlord for the Casualty in question.  If the Premises are not
restored to a condition that allows Tenant to conduct its business in the
Premises in a manner reasonably comparable to that conducted immediately prior
to such Casualty within 180 days following the date of said Casualty, Tenant may
terminate this Lease upon thirty (30) days’ written notice to Landlord, provided
that if the Premises are restored within such thirty (30)‑day period, then
Tenant’s termination notice to Landlord shall be null and void and this Lease
shall continue in full force and effect.

17.Personal Property Taxes.

Tenant shall be liable for all taxes levied or assessed against personal
property, furniture, or fixtures placed by Tenant in the Premises.  If any taxes
for which Tenant is liable are levied or assessed against Landlord or Landlord’s
property and Landlord elects to pay the same, or if the assessed value of
Landlord’s property is increased by inclusion of such personal property,
furniture or fixtures and Landlord elects to pay the taxes based on such
increase, then Tenant shall pay to Landlord, upon demand, the part of such taxes
for which Tenant is primarily liable hereunder; however, Landlord shall not pay
such amount if Tenant notifies Landlord that it will contest the validity or
amount of such taxes before Landlord makes such payment, and thereafter
diligently proceeds with such contest in accordance with law and if the
non‑payment thereof does not pose a threat of loss or seizure of the Building or
interest of Landlord therein or impose any fee or penalty against Landlord.

18.Events of Default.

Each of the following occurrences shall be an “Event of Default”:

(a)Tenant’s failure to pay Rent within five (5) business days after Landlord has
delivered notice to Tenant that the same is due;

(b)Tenant fails to comply with the Permitted Use set forth herein and the
continuance of such failure for a period of 30 days after Landlord has delivered
to Tenant written notice thereof;

(c)Tenant fails to provide any estoppel certificate within the time period
required under Section 26(e) and such failure shall continue for five
(5) business days after written notice thereof from Landlord to Tenant;

(d)Tenant’s failure to perform, comply with, or observe any other agreement or
obligation of Tenant under this Lease and the continuance of such failure for a
period of more than thirty (30) days after Landlord has delivered to Tenant
written notice thereof, provided, however, that in the event such breach is not
reasonably able to be cured within said thirty (30)-day period, such period
shall be extended for such time as is reasonably necessary for Tenant to effect
such cure with all due diligence, provided Tenant commences promptly and
proceeds diligently to complete such cure, and further provided that such period
of time shall not be so extended as to subject Landlord to any civil or criminal
liability or forfeitures, and in any event such period shall be extended for a
maximum of an additional forty-five (45) days;

(e)The filing of a petition by or against Tenant (the term “Tenant” shall
include, for the purpose of this Section 18(e), any guarantor of Tenant’s
obligations hereunder) (1) in any bankruptcy or other insolvency proceeding; (2)
seeking any relief under any state or federal debtor relief law; (3) for the
appointment of a liquidator or receiver for all or substantially all of Tenant’s
property or for Tenant’s interest in this Lease; or (4) for the reorganization
or modification of Tenant’s capital structure; however, if such a petition is
filed against Tenant, then such filing shall not be an Event of Default unless
Tenant fails to have the proceedings initiated by such petition dismissed within
ninety (90) days after the filing thereof.

(f)Tenant pays the Landlord with a check that is returned to the Landlord
because there are non‑sufficient funds in the Tenants account and Tenant does
not correct such default within five (5) business days after Landlord has
delivered notice to Tenant of such default.

-15-

--------------------------------------------------------------------------------

(g)Tenant assigns its interest in this Lease or sublet any portion of the
Premises in violation of the requirements of this Lease.

(h)Tenant shall fail to maintain general liability insurance as required
pursuant to Section 12(a)(1) above.

19.Remedies.

Subject to the cure period(s) available to Tenant, upon an Event of Default,
Landlord may, in addition to all other rights and remedies afforded Landlord
hereunder, take any of the following actions:

(a)Terminate this Lease by giving Tenant written notice thereof, in which event
Tenant shall immediately vacate and surrender the Premises and deliver
possession thereof to Landlord and shall pay to Landlord the sum of (1) all Rent
accrued hereunder through the date of termination, (2) all amounts due under
Section 20(a), and (3) an amount equal to (A) the total Rent that Tenant would
have been required to pay for the remainder of the Term, plus Landlord’s
estimate of aggregate expenses of reletting to the Premises, minus (B) the then
present fair rental rate value of the Premises for such period;

(b)Terminate Tenant’s right to possess the Premises without terminating this
Lease by giving written notice thereof to Tenant, in which event Tenant shall
immediately vacate and surrender the Premises and deliver possession thereof to
Landlord and shall pay to Landlord (1) all Rent and other amounts accrued
hereunder to the date of termination of possession, (2) all amounts due from
time‑to‑time under Section 20(a), and (3) all Rent and other net sums required
hereunder to be paid by Tenant during the remainder of the Term, diminished by
any net sums thereafter received by Landlord through reletting the Premises
during such period, after deducting all reasonable out‑of‑pocket costs incurred
by Landlord in reletting the Premises.  Landlord shall not be liable for, nor
shall Tenant’s obligations hereunder be diminished because of, Landlord’s
failure to relet the Premises or to collect rent due for such reletting.  Tenant
shall not be entitled to the excess of any consideration obtained by reletting
over the Rent due hereunder.  Reentry by Landlord in the Premises shall not
affect Tenant’s obligations hereunder for the unexpired Term; rather, Landlord
may, from time‑to‑time, bring an action against Tenant to collect amounts due by
Tenant, without the necessity of Landlord’s waiting until the expiration of the
Term.  Unless Landlord delivers written notice to Tenant expressly stating that
it has elected to terminate this Lease, all actions taken by Landlord to
dispossess or exclude Tenant from the Premises shall be deemed to be taken under
this Section 19(b).  If Landlord elects to proceed under this Section 19(b), it
may at any time elect to terminate this Lease under Section 19(a).

Any and all remedies set forth in this Lease:  (i) shall be in addition to any
and all other remedies Landlord may have at law or in equity; (ii) shall be
cumulative; and (iii) may be pursued successively or concurrently as Landlord
may elect.  The exercise of any remedy by Landlord shall not be deemed an
election of remedies or preclude Landlord from exercising any other remedies in
the future.  Notwithstanding any provision of this Section 19 or Section 20
below to the contrary: (x) Landlord shall only recover its damages allowed
hereunder once, without duplication; (y) Landlord waives any right to a lien
under applicable Laws against Tenant’s furniture, equipment, inventory or other
personal property; and (z)  to the extent Tenant is responsible for payment of
Landlord’s reasonable costs of reletting following an Event of Default, such
costs shall be amortized over the term of any new lease of the Premises, and
Tenant shall only be responsible for the proportion of such costs attributable
to the remaining Lease Term from the Event of Default to what would have been
the expiration of the Lease Term hereunder, including any Extension Period
exercised by Tenant as of the date of such Event of Default.  

20.Payment by Tenant; Non‑Waiver.

(a)Payment by Tenant.  Upon any Event of Default, Tenant shall pay to Landlord
all costs incurred by Landlord (including court costs and reasonable attorneys’
fees and expenses) in (1) obtaining possession of the Premises, (2) removing and
storing Tenant’s or any other occupant’s property, (3) repairing, restoring,
altering, remodeling, or otherwise putting the Premises into condition
reasonably acceptable to a new tenant, (4) if Tenant is dispossessed of the
Premises and this Lease is not terminated, reletting all or any part of the
Premises (including brokerage commissions, cost of tenant finish work, and other
reasonable costs incidental to such reletting), (5) performing Tenant’s
obligations which Tenant failed to perform, and (6) enforcing Landlord’s rights,
remedies, and recourses arising out of the Event of Default.  To the full extent
permitted by law, Landlord and Tenant agree state

-16-

--------------------------------------------------------------------------------

courts of the Commonwealth of Massachusetts in the county where the Premises are
located shall have exclusive jurisdiction over any matter relating to or arising
from this Lease and the parties’ rights and obligations under this Lease.

(b)No Waiver.  Landlord’s acceptance of Rent following an Event of Default shall
not waive Landlord’s rights regarding such Event of Default.  No waiver by
Landlord of any violation or breach of any of the terms contained herein shall
waive Landlord’s rights regarding any future violation of such term.  Landlord’s
acceptance of any partial payment of Rent shall not waive Landlord’s rights with
regard to the remaining portion of the Rent that is due, regardless of any
endorsement or other statement on any instrument delivered in payment of Rent or
any writing delivered in connection therewith; accordingly, Landlord’s
acceptance of a partial payment of Rent shall not constitute an accord and
satisfaction of the full amount of the Rent that is due.  

22.Landlord’s Default.

In the event Landlord shall breach any of its obligations hereunder, Tenant
shall promptly notify Landlord of such breach in writing and Landlord shall have
thirty (30) days after receipt of Tenant’s notice to cure such breach, provided,
however, that (i) in the event such breach is not reasonably able to be cured
within said thirty (30) day cure period, such cure period shall be extended for
such time as is reasonably necessary for Landlord to effect such cure with all
due diligence, provided Landlord commences promptly and proceeds diligently to
cure and further provided that such period of time shall not be so extended as
to subject Tenant to any civil or criminal liability or forfeitures, and in any
event such period shall be extended for a maximum of an additional sixty (60)
days, and (ii) in an emergency situation Landlord shall commence cure of such
breach within three (3) business days after receipt of Tenant’s notice and shall
diligently pursue such cure to completion. Tenant’s exclusive remedies for
Landlord’s failure to perform its obligations under this Lease shall be limited
to damages, injunctive relief or specific performance, and Tenant’s self-help
right described in Section 7(c) above.

22.Surrender of Premises.

Subject to the terms and conditions of this Lease, no act by Landlord shall be
deemed an acceptance of a surrender of the Premises, and no agreement to accept
a surrender of the Premises shall be valid unless it is in writing and signed by
Landlord.  At the expiration or earlier termination of the Term of this Lease,
Tenant shall remove any Hazardous Materials stored on the Premises during the
Term and shall deliver to Landlord the Premises with all improvements located
therein in good repair and condition, broom‑clean, reasonable wear and tear and
condemnation and Casualty damage (as to which Sections 15 and 16 shall control)
excepted, and shall deliver to Landlord all keys to the Premises.  In addition,
Tenant shall remove all trade fixtures, equipment furniture, and personal
property placed in the Premises or elsewhere in the Building by Tenant
(“Tenant’s Property”). Tenant shall not remove any item which is attached to the
Premises and which is identified on a list to be developed by Landlord and
Tenant during construction, or reasonably promptly following substantial
completion, of Landlord’s Work (the “Excluded Fixtures”).  Excluded Fixtures
shall not be considered Tenant’s Property for any purpose under this Lease.  
Landlord and Tenant agree that before or reasonably promptly after the Term
Commencement Date, they shall execute an amendment to this Lease incorporating
the list of Excluded Fixtures herein, and Tenant’s obligation to keep the
Premises in good condition and repair pursuant to Section 9(b) above shall
extend to the Excluded Fixtures.  Tenant shall not remove any wiring or cabling,
except with Landlord’s express written approval. Additionally, at Landlord’s
option, Tenant shall remove such alterations, additions, and improvements made
by Tenant following the Term Commencement Date and repair all damage caused by
such removal, provided that Landlord shall have delivered written notice to
Tenant at the time of Landlord’s consent to, or within thirty (30) days
following Landlord’s receipt of notice for, such alterations (as set forth in
Section 9), requiring removal at the expiration of the Term; provided, however,
for the avoidance of doubt, Landlord shall not require that Tenant remove and
restore any improvements made by Landlord as part of Landlord’s Work identified
on Exhibit D hereto.  All Tenant’s Property not so removed shall, at Landlord’s
option, be deemed to have been abandoned by Tenant and may be appropriated,
sold, stored, destroyed, or otherwise disposed of by Landlord upon ten (10)
business days written notice to Tenant and without any obligation to account for
such items; any such disposition shall not be considered a strict foreclosure or
other exercise of Landlord’s rights in respect of the Landlord’s statutory
lien.  The provisions of this Section 22 shall survive the end of the Term.

23.Holding Over.

-17-

--------------------------------------------------------------------------------

If Tenant fails to vacate the Premises at the end of the Term, then Tenant shall
be a tenant‑at‑sufferance and, if Landlord has not consented to such holdover in
writing, in addition to all other damages and remedies to which Landlord may be
entitled for such holding over, Tenant shall pay, in addition to the other Rent,
a daily Basic Rent equal one hundred and twenty‑five percent (125%) of the daily
Basic Rent payable during the last month of the Term for the first six (6)
months of any such holdover, and thereafter equal to two hundred percent (200%)
of such daily Basic Rent.  The provisions of this Section 23 shall not be deemed
to limit or constitute a waiver of any other rights or remedies of Landlord
provided herein or at law.  

24.Certain Rights Reserved by Landlord.

Provided that the exercise of such rights does not unreasonably interfere with
Tenant’s use and occupancy of the Premises, Landlord shall have the following
rights:

(a)To decorate and to make inspections, repairs, alterations, additions,
changes, or improvements, whether structural or otherwise, in and about the
Building, or any part thereof; and, during the continuance of any such work, to
temporarily close doors, entryways, public space, and corridors in the Building;
to temporarily and insubstantially interrupt or temporarily and insubstantially
suspend Building services and facilities; to change the name of the Building;
and to change the arrangement and location of entrances or passageways, doors,
and doorways, corridors, elevators, stairs, restrooms, or other public parts of
the Building;

(b)To take such reasonable measures as Landlord deems advisable for the security
of the Building and its occupants; evacuating the Building for cause, suspected
cause, or for drill purposes; temporarily denying access to the Building; and
closing the Building after normal business hours and on Sundays and holidays,
subject, however, to Tenant’s right to enter the Building after normal business
hours at any time on a 24 hours/7 days a week basis under such reasonable
regulations as Landlord may prescribe from time‑to‑time; and

(c)To enter upon the Premises at reasonable hours, upon 24 hours’ prior written
notice, which may be by email (except in cases of real or apparent emergency, in
which case no notice shall be required) and to show the Premises to prospective
purchasers, lenders, or, during the last 12 months of the Term of the Lease, to
prospective tenants, provided that Landlord doses not materially interfere with
Tenant’s business.  The Landlord may also show the Premises at any time if the
Tenant is in default under the terms of this Lease.  Landlord agrees that it
will coordinate in good faith with Tenant with regard to work to be performed in
the Premises by Landlord, and use commercially reasonable efforts to minimize
the interference of such work with Tenant’s business operations in the Premises.

25.Substitution Space.

Intentionally omitted.

26.Miscellaneous.

(a)Landlord Transfer.  Landlord may transfer any portion of the Building and any
of its rights under this Lease.  If Landlord assigns its rights under this
Lease, then Landlord shall thereby be released from any further obligations
hereunder arising after the date of transfer, provided that the assignee assumes
Landlord’s obligations hereunder in writing.

(b)Liability.  Nothing in this Lease is intended to, and shall, limit any right
that Tenant might have to obtain injunctive relief against Landlord or any
successor of Landlord, or to take any action with respect to monetary damages
from Landlord’s assets limited to Landlord’s equity interest in the Building and
the rents and income received therefrom, and Landlord’s members, directors,
officers, agents and employees shall not be personally liable for any
deficiency.

(c)Force Majeure.  Other than for Tenant’s obligations under this Lease that can
be performed by the payment of money (e.g., payment of Rent and maintenance of
insurance), whenever a period of time is herein prescribed for action to be
taken by either party hereto, such party shall not be liable or responsible for,
and there shall be excluded from the computation of any such period of time, any
delays due to strikes, riots, acts of God, shortages

-18-

--------------------------------------------------------------------------------

of labor or materials, war, governmental laws, regulations, or restrictions, or
any other causes of any kind whatsoever which are beyond the control of such
party.

(d)Brokerage.  Neither Landlord nor Tenant has dealt with any broker or agent in
connection with the negotiation or execution of this Lease, other than Colliers
International and Parsons Commercial Group, Inc. (the “Brokers”), whose
commissions shall be paid by Landlord pursuant to a separate agreement between
Landlord and the Brokers.  Tenant and Landlord shall each indemnify the other
against all costs, expenses, attorneys’ fees, and other liability for
commissions or other compensation claimed by any broker or agent claiming the
same by, through, or under the indemnifying party.

(e)Estoppel Certificates.  From time‑to‑time, Tenant shall furnish to any party
designated by Landlord, within ten (10) business days after Landlord has made a
request therefor, a certificate signed by Tenant confirming and containing such
factual certifications and representations as to this Lease as Landlord may
reasonably request.  

(f)Notices.  All notices and other communications given pursuant to this Lease
shall be in writing and shall be (1) mailed by first class, United States Mail,
postage prepaid, certified, with return receipt requested, and addressed to the
parties hereto at the address specified in the Basic Lease Information, (2) hand
delivered to the intended address, (3) sent by a nationally recognized overnight
courier service, or (4) sent by facsimile transmission during normal business
hours followed by a confirmatory letter sent in another manner permitted
hereunder.  All notices shall be effective upon delivery to the address of the
addressee.  The parties hereto may change their addresses by giving notice
thereof to the other in conformity with this provision.

(g)Separability.  If any clause or provision of this Lease is illegal, invalid,
or unenforceable under present or future laws, then the remainder of this Lease
shall not be affected thereby and in lieu of such clause or provision, there
shall be added as a part of this Lease a clause or provision as similar in terms
to such illegal, invalid, or unenforceable clause or provision as may be
possible and be legal, valid, and enforceable.

(h)Amendments; and Binding Effect.  This Lease may not be amended except by
instrument in writing signed by Landlord and Tenant.  No provision of this Lease
shall be deemed to have been waived by either party unless such waiver is in
writing signed by a party hereto, and no custom or practice which may evolve
between the parties in the administration of the terms hereof shall waive or
diminish the right of a party to insist upon the performance by the other party
in strict accordance with the terms hereof.  The terms and conditions contained
in this Lease shall inure to the benefit of and be binding upon the parties
hereto, and upon their respective successors in interest and legal
representatives, except as otherwise herein expressly provided.  This Lease is
for the sole benefit of Landlord and Tenant, and, other than Landlord’s
Mortgagee, no third party shall be deemed a third party beneficiary hereof.

(i)Quiet Enjoyment.  Subject to the terms and conditions of this Lease and
notwithstanding anything to the contrary, provided Tenant has performed all of
its obligations hereunder, Tenant shall peaceably and quietly hold and enjoy the
Premises for the Term, without hindrance from Landlord or any party claiming by,
through, or under Landlord to have title to the Premises superior to
Tenant.  Notwithstanding the foregoing, Landlord’s construction in Common Areas
or any tenant improvement work relating to other tenants in the Building shall
in no instance be asserted as a violation of the Tenant’s right to quiet
enjoyment under this Lease, provided that Landlord shall use commercially
reasonable efforts to minimize the interference with Tenant’s business
operations in the Premises as a result of such construction.

(j)No Merger.  There shall be no merger of the leasehold estate hereby created
with the fee estate in the Premises or any part thereof if the same person
acquires or holds, directly or indirectly, this Lease or any interest in this
Lease and the fee estate in the leasehold Premises or any interest in such fee
estate.

(k)No Offer.  The submission of this Lease to Tenant shall not be construed as
an offer, and Tenant shall not have any rights under this Lease unless Landlord
executes a copy of this Lease and delivers it to Tenant.

-19-

--------------------------------------------------------------------------------

(l)Entire Agreement.  This Lease constitutes the entire agreement between
Landlord and Tenant regarding the subject matter hereof and supersedes all oral
statements and prior writings relating thereto.  Except for those set forth in
this Lease, no representations, warranties, or agreements have been made by
Landlord or Tenant to the other with respect to this Lease or the obligations of
Landlord or Tenant in connection therewith. The normal rule of construction that
any ambiguities be resolved against the drafting party shall not apply to the
interpretation of this Lease or any exhibits or amendments hereto.

(m)Waiver of Jury Trial.  To the maximum extent permitted by law, Landlord and
Tenant each waive right to trial by jury in any litigation arising out of or
with respect to this Lease.

(n)Governing Law.  This Lease shall be governed by and construed in accordance
with the laws of the State in which the Premises are located, without regard to
application of any conflict of law principles.

(o)Joint and Several Liability.  If Tenant is comprised of more than one party,
each such party shall be jointly and severally liable for Tenant’s obligations
under this Lease.

(p)Financial Reports. The Tenant will, subject to duties of confidentiality with
Tenant, provide (if requested by Landlord in writing) the company’s last two (2)
years of Audited or Reviewed Financial Statements (Certified by a Public
Accounting Firm) or Tax Returns for the prior two years at the commencement of
the Lease or at any time during the Lease if the Tenant is in Default.  Tenant
also will provide a copy of their last three months bank statements if requested
by Landlord in writing if the Tenant is in Default for non‑payment of rent.  

(q)Landlord’s Fees.  Whenever Tenant requests Landlord to take any action not
required of it hereunder or give any consent required or permitted under this
Lease, Tenant will reimburse Landlord for Landlord’s reasonable out‑of‑pocket
costs payable to third parties and reasonably incurred by Landlord in reviewing
the proposed action or consent, including without limitation reasonable
attorneys’, engineers’ or architects’ fees (such fees not to exceed $5,000 per
instance), within thirty (30) days after Landlord’s delivery to Tenant of a
statement of such costs.  Tenant will be obligated to make such reimbursement
without regard to whether Landlord consents to any such proposed action.

(r)Telecommunications and Rooftop Equipment.  Tenant and its telecommunications
companies, including but not limited to local exchange telecommunications
companies and alternative access vendor services companies shall have no right
of access to and within the Building, for the installation and operation of
telecommunications systems including but not limited to voice, video, data, and
any other telecommunications services provided over wire, fiber optic,
microwave, wireless, and any other transmission systems, for part or all of
Tenant’s telecommunications within the Building and from the Building to any
other location without Landlord’s prior written consent which consent shall not
be unreasonably withheld, conditioned or delayed.  All cost related to the
Tenant’s telecommunications installations, repairs, and changes to the existing
equipment will be the Tenant’s responsibility.

Notwithstanding the foregoing, Tenant shall have the right, at its sole cost and
expense, to install certain equipment (including without limitation heat
exchangers, antennas, and satellite dishes) (“Rooftop Equipment”) on the roof of
the Building, subject to Landlord’s prior approval of the location, such
approval not to be unreasonably withheld.  Notwithstanding the foregoing, it
shall not be unreasonable for Landlord to withhold such approval in the event
that (a) installation or maintenance of such Rooftop Equipment will be too heavy
or otherwise injurious to the structure or roof of the Building, or (b) such
Rooftop Equipment, once installed, will be visible from the ground and
materially inconsistent with the aesthetics and style of the Building, or (c)
such installation as planned by Tenant will violate any Law, including without
limitation any height restriction; in any of the above cases, in Landlord’s
reasonable judgment.  Landlord shall have the right to approve any penetrations
of the roof membrane required by Tenant’s installation of the Rooftop
Equipment.  Tenant agrees that it shall use Rockwell Roofing for any
penetrations so approved by Landlord.  Notwithstanding any provision of this
Lease to the contrary, prior to expiration or earlier termination of the Term,
Tenant shall remove all Rooftop Equipment installed by it and restore any damage
to the roof or other portions of the Building caused by Tenant’s installation,
maintenance and removal of all such Rooftop Equipment.

 

-20-

--------------------------------------------------------------------------------

(s)Confidentiality.  Tenant acknowledges that the terms and conditions of this
Lease are to remain confidential for Landlord’s benefit, and may not be
disclosed, except to the extent required by applicable law or regulation
(including applicable stock exchange regulations), by Tenant or Tenant’s broker
to anyone, by any manner or means, directly or indirectly, without Landlord’s
prior written consent, except for Tenant’s partners, lenders, accountants and
attorneys who have been advised of the confidentiality provisions contained
herein and agree to be bound by the same.  Tenant shall also cause its broker to
keep all such information regarding this Lease confidential, and shall include
in its agreement with said broker an affirmative duty of broker to keep all such
information confidential. The consent by Landlord to any disclosures shall not
be deemed to be a waiver on the part of Landlord of any prohibition against any
future disclosure.

(t)List of Exhibits.  All exhibits and attachments attached hereto are
incorporated herein by this reference.

Exhibit A‑1 – Plan Showing the Office/Lab Premises

Exhibit A‑2 – Plan Showing the Lab Support Premises

Exhibit B – Site Plan

Exhibit C – Legal Description

Exhibit D – Landlord’s Work

Exhibit E – Form of SNDA

Exhibit F – Building Rules and Regulations

Exhibit G – Reciprocal Easement Agreement

Exhibit H – Form of Letter of Credit

Exhibit I – Form of Term and Rent Commencement Dates

 

(u)Waiver by Landlord; Representations.  Tenant acknowledges that Tenant has not
been influenced to enter into this transaction nor has Tenant relied upon any
warranties or representations not set forth in this instrument.

(v)Monthly Invoices.  Landlord has no obligation to forward Tenant monthly
invoices or statements.  Monthly rental payments are due and payable as
specified in Section 4 of this Lease.

27.Hazardous Substances.

Tenant shall not (either with or without negligence) cause or permit the escape,
disposal, release or threat of release of any biologically or chemically active
or other Hazardous Materials (as said term is hereafter defined) on, in, upon or
under the Premises, the Building, the Land or the Park in violation of
Environmental Laws (as said term is hereafter defined). Tenant shall not allow
the generation, storage, use or disposal of such Hazardous Materials in
violation of Environmental Laws, nor allow to be brought into the Property any
such Hazardous Materials except for use in the ordinary course of Tenant’s
business.

Tenant agrees that prior to the Term Commencement Date it will provide Landlord
with a written list of any Hazardous Materials and the quantities in which
Tenant uses or plans to use, generate or store such Hazardous Materials in the
Premises.  Tenant shall provide an updated list to Landlord if there is any
material increase in the quantity of Hazardous Materials to be present in the
Premises or if additional types of Hazardous Materials will be used, generated
or stored in the Premises.  Prior to providing a list of such Hazardous
Materials to Landlord, Tenant may require Landlord to execute a commercially
reasonable confidentiality agreement with Tenant whereby Landlord agrees to keep
the contents of any list of Hazardous Materials used by Tenant in the Premises
confidential, except in relation to any default by Tenant under this Section 27
or as may be required by applicable laws, including without limitation
Environmental Laws.

If any lender or governmental agency shall ever require testing to ascertain
whether or not there has been any release of Hazardous Materials, then the
reasonable costs thereof shall be reimbursed by Tenant to Landlord upon demand
as additional charges but only if such requirement applies to the Premises and
are the result of the acts or omissions of any Tenant Party or any other person
acting under Tenant during the term of this Lease. In addition, Tenant shall
execute affidavits, representations and the like, from time‑to‑time, at
Landlord’s written request concerning Tenant’s best knowledge and belief
regarding the presence of Hazardous Materials on the Premises.  

-21-

--------------------------------------------------------------------------------

In addition to the indemnities set forth herein, Tenant shall, at its own
expense, remove, clean up, remedy and dispose of (in compliance with all
Environmental Laws) all Hazardous Materials in the Premises or the Building or
in, on or under the Land or Park that is generated or released in violation of
Environmental Laws by any Tenant Party or any other person acting under Tenant
during the term of this Lease (or during such time as Tenant is in occupancy or
possession of any part of the Premises, the Building or the Land), or at a
future date if the presence of Hazardous Materials directly relates back to
Tenant’s Term under this Lease, at or from the Premises, the Building, the Land,
or the Park and was generated by or resulting from the operations of any Tenant
Party in violation of Environmental Laws in effect at such time (or in violation
of any new Environmental Law that applies retroactively to the time of Tenant’s
occupancy of the Premises), and further, shall remove, clean up, remedy and
dispose of all Hazardous Materials located at, upon, under, within or in the
Premises, the Building, the Land or the Park generated by or resulting from the
operations of any Tenant Party during the term of this Lease (or such other
periods of time as Tenant may be in occupancy or in possession of the Premises
or any portion of the Property or Building), or at a future date if the presence
of Hazardous Materials directly relates back to Tenant’s Term under this Lease
and was generated by or resulting from the operations of any Tenant Party, in
compliance with all Environmental Laws. In performing its obligations hereunder,
Tenant shall use all commercially reasonable efforts to avoid interference with
the use and enjoyment of the Building and the Property by other tenants and
occupants thereof. The provisions hereof shall survive expiration or termination
of this Lease.

Tenant shall indemnify, defend and save harmless Landlord and its officers,
directors, shareholders, employees, contractors, attorneys, servants, invitees,
representatives and agents from and against all loss, costs, damages, claims,
proceedings, demands, liabilities, penalties, fines and expenses, including
without limitation, reasonable fees and costs for attorneys’ fees, consultants’
fees, litigation costs and clean‑up costs asserted against or incurred by
Landlord, its officers, directors, shareholders, employees, contractors,
servants, invitees, representatives or agents at any time by reason of or
arising out of (i) any release or threat of release of any Hazardous Materials
at, in, upon, under or from the Premises, the Building, the Land or the Park
where such release or threat of release is the direct result of the acts or
omissions (intentional or otherwise) of a Tenant Party or any party acting on
behalf of Tenant, or (ii) any violation or alleged violation of any
Environmental Laws governing Hazardous Materials where such violation or alleged
violation is the direct result of the acts or omissions of any Tenant Party or
any other person acting under Tenant. The indemnities set forth in this
Section shall survive expiration or termination of this Lease.

In addition to the requirements set forth above, Tenant shall, within ten (10)
days of receipt, provide to Landlord copies of any inspection or other reports,
correspondence, documentation, orders, citations, notices, directives, or suits
from or by any governmental authority or insurer regarding noncompliance with or
potential or actual violation of Environmental Laws.  If Landlord reasonably
believes Tenant may be in violation of any Environmental Law, Landlord may
perform inspections and testing in the Premises for the presence or existence of
Hazardous Materials.  Landlord may also conduct such testing and inspections
anywhere on the Land, in the Park or in the Building at any time, at Landlord
expense unless such tests or inspections show that Tenant has violated any
Environmental Law, in which case Tenant shall be responsible for the costs of
such tests or inspections.  

Notwithstanding the foregoing, Landlord represents that to its actual knowledge,
as of the Effective Date, no Hazardous Materials exist in, at, under or on the
Building in violation of Environmental Laws.  Subject to Tenant’s obligations
set forth in this Section 27 and elsewhere in this Lease, Landlord agrees that
it shall maintain the Common Areas of the Building (including the Land) in
accordance with all Environmental Laws throughout the Term.  As used herein, the
term “Hazardous Materials” shall mean and include, without limitation, any
material or substance which is (i) petroleum, (ii) asbestos, (iii) designated as
a “hazardous substance” pursuant to Section 311 of the Federal Water Pollution
Control Act, 33 U.S.C. §1251 et seq. (33 U.S.C. §1321) or listed in §307 of the
Federal Water Pollution Control Act (33 U.S.C. §1317), (iv) defined as a
“hazardous waste” pursuant to Section 1004 of the Resource Conservation and
Recovery Act, 42 U.S.C. §6901 et seq. (42 U.S.C. §6903), (v) defined as a
“hazardous substance” pursuant to Section 101 of the Comprehensive Environmental
Response, Compensation, and Liability Act, 42 U.S.C. §9601 et seq. (42 U.S.C.
§9601), as amended and regulations promulgated thereunder, or (vi) defined as
“oil” or a “hazardous waste”, a “hazardous substance”, a “hazardous material” or
a “toxic material” wider any other law, rule or regulation applicable to the
Property, including, without limitation, Chapter 21E of the Massachusetts
General Laws, as amended and‑the regulations promulgated thereunder. As used
herein, the term “Environmental Laws” shall mean, without limitation, each and
every law, rule, order, statute or regulation described above in this Section,
together with (i) any amendments thereto, or regulations promulgated thereunder
and (ii) any other laws pertaining to the protection

-22-

--------------------------------------------------------------------------------

of the environment or governing the use, release, storage, generation or
disposal of Hazardous Materials, whether now existing or hereafter enacted or
promulgated.

28.Termination Option.

Notwithstanding any provision of this Lease to the contrary, Tenant shall have a
one (1) time option to terminate this Lease (“Tenant’s Termination Option”),
effective on the last day of the one hundred thirteenth (113th) month of the
Term (the “Termination Date”), which option may be exercised at Tenant’s
election by providing to Landlord, on or before last day of the eighty‑ninth
(89th) month of the Lease (the “Termination Notice Date”), a written termination
notice (the “Termination Notice”) exercising such option, delivered pursuant to
the notice provisions of this Lease.  In consideration therefor, Tenant shall
pay to Landlord a termination fee equal to six (6) months of Basic Rent and six
(6) months of Additional Rent, each as in effect as of the Termination Date (the
“Termination Fee”).  Tenant shall pay the Termination Fee to Landlord
simultaneously with the giving of the Termination Notice.  Provided the
Termination Notice is properly given, and the Termination Fee is timely paid,
the Lease shall terminate as of the Termination Date, whereupon the parties’
rights and obligations under this Lease shall cease and terminate as of the
Termination Date, except for any provisions of this Lease that expressly survive
any expiration or termination of this Lease.  If Tenant’s Termination Notice and
the payment of the Termination Fee are not properly given and paid as provided
herein, then Tenant’s Termination Option shall be null and void and of no
further force and effect.

29.Extension Option.

Tenant shall have the right and option, which said option shall not be severed
from this Lease or separately assigned, mortgaged or transferred, at its
election, to extend the Term for an additional period of five (5) years (the
“Extension Period”) commencing upon the expiration of the Term, provided that
(a) Landlord shall receive written notice from Tenant of the exercise of its
election at least twelve (12) months prior to the expiration of the Term but no
sooner than fifteen (15) months prior to the expiration of the Term, (b) no
Event of Default shall exist at the time of Landlord’s receipt of such notice
and at the expiration of the Term; and (c) the original Tenant named herein or
any Affiliate or any transferee pursuant to a Permitted Transfer is occupying
the Premises both at the time of giving the applicable notice and at the
commencement of the Extension Period.  Notwithstanding the foregoing, in the
event that there is a monetary Event of Default by Tenant four (4) or more times
during the Term (even if subsequently cured by Tenant), then the extension
option set forth herein shall automatically terminate and shall be of no further
force and effect.  If Landlord shall receive notice of the exercise of the
election in the manner and within the time provided aforesaid, the Term shall be
extended upon the receipt of the notice without the requirement of any action on
the part of Landlord or Tenant, except as may be required in order to determine
Basic Rent as hereinafter provided.  Except for the amount of Basic Rent (which
is to be determined as hereinafter provided), all the terms, covenants,
conditions, provisions and agreements contained in this Lease shall be
applicable to the Extension Period, except that there shall be no further
options to extend the Term nor shall Landlord be obligated to make or pay for
any improvements to the Premises nor pay any inducement payments of any kind or
nature.  Landlord hereby reserves the right, exercisable by Landlord in its sole
discretion, to waive (in writing) any condition precedent set forth in clauses
(a), (b) or (c) above.  Time is of the essence with respect to the exercise of
the option contained herein.  Tenant shall not have the right to give any notice
exercising such option after the expiration of the applicable time limitation
set forth herein, and any notice given after such time limitation purporting to
exercise such option shall be void and of no force or effect.

 

During the Extension Period, the Basic Rent payable hereunder for each year
during the Extension Period shall be adjusted as of the commencement of the
Extension Period so as to equal ninety‑five percent (95%) of the then “fair
market rent” for the Extension Period (“fair market rent” to include annual rent
increases), as mutually determined by Landlord and Tenant through the process of
negotiation.  “Fair market rent” shall mean the then prevailing market rent for
renewals of premises of similar size, duration, quality, use and location in the
“boroughs” submarket. Notwithstanding anything to the contrary contained herein,
however, if for any reason Landlord and Tenant shall not agree in writing upon
the “fair market rent” for the Extension Period at least six (6) months prior to
the commencement of the Extension Period, then the fair market rent for premises
of the size and nature of the Premises shall be determined by licensed real
estate brokers having at least ten (10) years’ experience in the leasing of
commercial real estate in the Greater Boston, Massachusetts area, one such
broker to be designated by each of Landlord and Tenant.  All references to “fair
market rent” in this Section 29, whether determined by Landlord, Tenant or any
broker, shall include a “fair market rent” which includes annual increases
during each year of the Extension

-23-

--------------------------------------------------------------------------------

Period.  If either party shall fail to designate its broker by giving notice of
the name of such broker to the other party within fifteen (15) days after
receiving notice of the name of the other party’s broker, then the broker chosen
by the other party shall determine the fair market rent and his determination
shall be final and conclusive.  If the brokers designated by Landlord and Tenant
shall disagree as to the fair market rent, but if the difference between their
estimates of fair market rent shall be five percent (5%) or less of the greater
of the estimates, then the average of their estimates shall be the fair market
rent for purposes hereof.  If  the brokers designated by Landlord and Tenant
shall disagree as to the amount of fair market rent, and if their estimates of
fair market rent shall vary by more than five percent (5%) of the greater of
said estimates, then they shall jointly select a third broker meeting the
qualifications set forth above, and his estimate of fair market rent shall be
the fair market rent for purposes hereof if it is not greater than the greater
of the other two estimates and not less than the lesser of the other two
estimates.  If said third broker’s estimate is greater than the greater of the
other two estimates, then the greater of the other two estimates shall be the
fair market rent for purposes hereof; and if the estimate of the third broker
shall be less than the lesser of the other two estimates, then the lesser of the
other two estimates shall be the fair market rent for purposes hereof.  Each of
Landlord and Tenant shall pay for the services of its broker, and if a third
broker shall be chosen, then each of Landlord and Tenant shall pay for one‑half
of the services of the third broker.

Signatures on page to follow.

-24-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and in consideration of the mutual entry into this Lease and
for other good and valuable consideration, and intending to be legally bound,
each party hereto has caused this Lease Agreement to be duly executed as a
Massachusetts instrument under seal as of the day and year first above written.

 

TENANT:

 

Spring Bank Pharmaceuticals, Inc.,

a Delaware corporation.

 

 

By:

 

/s/ Jonathan Freve

 

 

Name: Jonathan Freve

 

 

Title: Chief Financial Officer

 

 

LANDLORD:

 

35 Parkwood Realty LLC,

a Massachusetts limited liability company.

 

By:

 

/s/ John R. Parsons, Jr.

 

 

Name: John R. Parsons, Jr.

 

 

Title:  Managing Member

 

 

 

-25-

--------------------------------------------------------------------------------

EXHIBIT A‑1

 

PLAN SHOWING THE OFFICE/LAB PREMISES

 

[g20171004170709380645.jpg]

A-1

--------------------------------------------------------------------------------

EXHIBIT A‑2

 

PLAN SHOWING THE LAB SUPPORT PREMISES

 

[g20171004170709396646.jpg]

 

 

A-1

--------------------------------------------------------------------------------

EXHIBIT B

 

SITE PLAN

 

[g20171004170709412647.jpg]

B-1

--------------------------------------------------------------------------------

EXHIBIT C

 

LEGAL DESCRIPTION

 

 

[g20171004170709442648.jpg]




C-1

--------------------------------------------------------------------------------

[g20171004170709464649.jpg]

 

 

 

C-2

--------------------------------------------------------------------------------

EXHIBIT D

 

LANDLORD’S WORK

 

Landlord shall perform, at its cost and expense except as otherwise set forth
herein, the work in the office portion (the “Office Work”) of the Office/Lab
Premises (the “Office Space;” as shown on the plan attached hereto as
Exhibit D‑1 (the “Plan”) and described in the Building Standards included
therein (the “Office Building Standards”).  Landlord shall also perform, at its
cost and expense up to the amount of Landlord’s Contribution (as defined below),
the work in the laboratory portion (the “Lab Work”) of the Office/Lab Premises
(the “Lab Space;” also as shown on the Plan (collectively, the Office Work and
the Lab Work are referred to herein as “Landlord’s Work”).  Included in Exhibit
D-2 is a construction schedule for Landlord’s Work (the “Construction Schedule”)
and a detailed budget for the Lab Work (the “Lab Construction Budget”), prepared
by Walker Development & Construction Management Inc. (the “General Contractor”).
As noted on the Lab Construction Budget and acknowledged by Tenant, the Lab
Construction Budget does not include the costs of architectural, MEP/FP, or
other required engineering or design services directly related to buildout of
the Lab Space.  Such costs, which are estimated by the architect of record for
Landlord’s Work, Maugel Architects, Inc. (the “Architect”) to total
approximately $87,000, will be deducted from Landlord’s Contribution (as defined
below).  Landlord and Tenant agree that prior to commencement of the Lab Work,
Landlord and the General Contractor shall execute a commercially reasonable
construction management contract mutually acceptable to Landlord and the General
Contractor (the “Construction Management Contract”).  Tenant shall have the
reasonable right to approve the Construction Management Contract, such approval
not to be unreasonably withheld, conditioned or delayed, provided that the
contract price and the schedule for the work set forth therein are materially
consistent with the Lab Construction Budget and the Construction Schedule
attached as Exhibit D-2.  The Construction Management Contract will (x) provide
for the General Contractor’s fee to be based on the Lab Construction Budget, as
the same may be updated during performance of the Lab Work, (y) set forth the
methodology for calculation of such fee, and (z) provide that the General
Contractor shall make available for Landlord’s and Tenant’s review all updates
to the Lab Construction Budget and the Construction Schedule, together with
documentation establishing the costs of the Lab Work, including without
limitation all payroll, invoices from subcontractors and materials providers,
and expenses. Each of Landlord and Tenant represents that it has reviewed and
approved the attached (i) Plan and Office Building Standards, and (ii)
Construction Schedule and Lab Construction Budget.  Landlord shall not commence
any of Landlord’s Work until Landlord and Tenant have approved construction
drawings (the “Approved Construction Drawings”) based on the Plan and Office
Building Standards and pursuant to the provisions of this Exhibit D.  

Landlord shall use commercially reasonable efforts to substantially complete
Landlord’s Work by the day immediately preceding the Target Term Commencement
Date; provided, however, that except as expressly set forth hereunder, Landlord
shall have no liability whatsoever to Tenant in the event that Landlord shall
fail for any reason whatsoever to substantially complete Landlord’s Work on or
before the Target Term Commencement Date. Notwithstanding the foregoing, in the
event that there has been no Event of Default of Tenant or event of force
majeure, and Landlord has still not substantially completed  Landlord’s Work on
or before the Target Term Commencement Date, then Tenant shall receive a credit
in the amount of $1,700 for each day following such date for which substantial
completion of Landlord’s Work has not occurred, against the Base Rent otherwise
due from Tenant as of the Rent Commencement Date (the “Exhibit D Rent
Credit”).  Landlord covenants and represents that it will deliver the Premises
with Landlord’s Work substantially completed in a good and workmanlike manner,
in compliance with all applicable Laws (as defined in the Lease) and with the
Building Systems serving the Office/Lab Premises, including without limitation
the HVAC, electrical, mechanical, plumbing and life safety systems, in good
working order and repair. For the purpose of this paragraph only,
notwithstanding the provisions of Section 26(c) above, any shortage of labor or
materials shall not constitute a force majeure event, unless such shortage
involves any specialized lab equipment or fixtures to be installed in the Lab
Space as part of Landlord’s Lab Work, and the delay in the availability of such
items delays substantial completion of Landlord’s Lab Work.

Landlord’s Work shall be deemed “substantially completed” when the Architect has
certified in writing that the Office/Lab Premises are in substantial accordance
with the Plan, the Office Building Standards, and the Approved Construction
Drawings, even though minor details of construction, decoration, and mechanical
adjustments remain to be completed by Landlord (provided completion of such
items will not materially interfere with Tenant’s use of the Office/Lab
Premises), and the Town of Hopkinton has issued at least a temporary certificate
of occupancy allowing Tenant to occupy the Office/Lab Premises.  Notwithstanding
the foregoing, in the event that the Town of Hopkinton

D-1

--------------------------------------------------------------------------------

has not issued at least a temporary certificate of occupancy due to Tenant’s
failure to have completed installation of its furniture, fixtures, and equipment
in the Office/Lab Premises (“Tenant’s FF&E”), then for all purposes hereunder,
the Premises shall be deemed to have been substantially completed as of the date
on which the Office/Lab Premises would have been substantially completed but for
Tenant’s failure to complete installation of Tenant’s FF&E.  Landlord shall have
no obligation to perform any work not shown on the Plan, listed in the Office
Building Standards, or shown on the Approved Construction Drawings. Landlord
shall complete any punch‑list items that remain to be performed by Landlord, if
any, within thirty (30) days after substantial completion of Landlord’s
Work.  Tenant shall notify Landlord within sixty (60) days of Tenant’s occupancy
of the Office/Lab Premises of any portion of Landlord’s Work, including
punch‑list items, that remains incomplete or any manner in which the Office/Lab
Premises are not in the condition required to be delivered pursuant to this
Exhibit D.  Except as identified in any such notice from Tenant to Landlord and
except for latent defects, Tenant shall have no right to make any claim that
Landlord has failed to perform any of Landlord’s Work fully, properly and in
accordance with the terms of this Lease or to require Landlord to perform any
further Landlord’s Work.

As used herein, a “Tenant Delay” means each day of delay in the performance of
Landlord’s Work that occurs: (a) because of any change requested by Tenant to
the Plan, the Approved Construction Drawings and/or the Office Building
Standards (whether or not such change is subsequently included on a Change Order
(as defined below)); (b) because Tenant fails to attend any meeting with
Landlord, or with any contractor or the Architect, or any of their respective
employees, representatives or subcontractors, as may be necessary in connection
with the preparation or completion of Landlord’s Work, provided that Tenant was
given reasonable prior notice of such meeting under the circumstances; or (c)
through any act or failure to act of Tenant or any agent, contractor, or
employee of Tenant that directly delays completion of Landlord’s Work, provided
that with respect to subsection (c), Landlord shall provide substantially
contemporaneous written notice to Tenant (which may be an email) that such
action or inaction of Tenant or any employee, contractor or agent of Tenant
constitutes or will constitute a Tenant Delay. In the event that Landlord’s Work
shall not be substantially completed by Landlord on or before the day
immediately preceding the Target Term Commencement Date as a result of the
occurrence of a Tenant Delay, then for all intents and purposes of the Lease
(including without limitation the applicability of any Exhibit D Rent Credit),
Landlord’s Work shall be deemed to have been substantially completed by Landlord
as of the date that Landlord would have substantially completed Landlord’s Work
but for the occurrence of such Tenant Delay.

To the extent that Tenant requests any modifications to Landlord’s Work (a
“Change Order”), Tenant shall pay to Landlord, within ten (10) days of demand,
all costs of such Change Order as reasonably estimated by Landlord as of the
time of its approval of any such modifications requested by Tenant.  Landlord
shall have no obligation to commence such work unless and until the Tenant shall
have paid such excess costs to Landlord. Landlord and Tenant shall execute a
written Change Order with respect to any approved modification to Landlord’s
Work, such Change Order to set forth the estimate of any excess costs in
connection with such modifications and any delay to the construction schedule
expected to result from such Change Order, prior to the time Landlord shall be
required to commence work.   In the event that the actual cost to Landlord of
completing any Change Order is greater than the estimate set forth on the Change
Order, then Tenant shall pay to Landlord such difference within ten (10) days
after Landlord advises Tenant of such actual cost.  The costs of any Change
Order may include a construction management fee.

Landlord shall use commercially reasonable efforts to prepare and deliver to
Tenant construction drawings consistent with the Plan and the Office Building
Standards within forty-five (45) calendar days following the full execution and
delivery of this Lease, provided that Tenant shall not have requested any
material change(s) to the Plan or the Office Building Standards as attached
hereto. Tenant shall notify Landlord in writing within five (5) business days
following Landlord’s submission of the construction drawings as to whether it
approves of the construction drawings.  If Tenant disapproves of the
construction drawings, it shall notify Landlord in writing, specifying in
reasonable detail the reasons for such disapproval.  Landlord shall revise the
construction drawings in accordance with such objections and deliver revised
construction drawings within three (3) business days following its receipt of
such objections.  Tenant shall thereafter review and approve or specify in
writing the reasons for disapproval of the revised construction drawings within
three (3) business days following its receipt of the same. This process shall
continue until the construction drawings have been approved and signed by
Tenant, at which time they shall be considered Approved Construction
Drawings.  If Tenant fails to notify Landlord of its approval or disapproval of
the construction drawings within five (5) business days (or, in the case of
resubmitted construction drawings, with three (3) business days) of Landlord’s
submission thereof, then Tenant shall be deemed to have approved the
construction drawings in

D-2

--------------------------------------------------------------------------------

question, at which time they shall be considered Approved Construction
Drawings.  Neither Landlord’s nor Tenant’s approval of the construction drawings
for Landlord’s Work shall create responsibility or liability on the part of such
party for their completeness, design sufficiency, or compliance with
Laws.  Following approval of the construction drawings pursuant to this
paragraph, Landlord shall perform Landlord’s Work in accordance with the
Approved Construction Drawings.

  Landlord shall pay the costs of the Lab Work, which costs may include, without
limitation, costs in connection with engineering and design, as well as
construction‑related costs and expenses, up to a maximum $846,480 (“Landlord’s
Contribution”).  Landlord’s Contribution is equal to $40 per rentable square
foot of Lab Space (10,037), plus $445,000.  Tenant shall be solely responsible
for all costs and expenses incurred by Landlord in the performance of the Lab
Work that exceed Landlord’s Contribution, and such excess costs shall be
considered Rent under the terms of the Lease.  Landlord and Tenant agree that
each shall contribute funds as needed during performance of the Lab Work on a
pari-passu basis (i.e., in proportion to the percentage of the total costs as
shown on the attached Lab Construction Budget for which each party will be
responsible; for example, in the event that the total budget for the Lab Work is
$1,200,000 (assuming certification from the Architect of such payment request
from the General Contractor, as set forth in the Construction Management
Contract), Landlord shall be responsible for 70.54% of the amounts shown on each
invoice as it is received from the General Contractor, and Tenant shall be
responsible for 29.46% of the amount shown on each such invoice; i.e.,
846,480/1,200,000 = 70.54%).  Notwithstanding the foregoing, Landlord shall
timely make 100% of the payments to the General Contractor for Landlord’s Lab
Work, provided that, so long as Tenant receives notice of each invoice from the
General Contractor at least fifteen (15) days prior to the day on which each
such invoice becomes due and payable to the General Contractor (the “Invoice Due
Date”) Tenant shall, on or before the date which is five (5) days prior to the
Invoice Due Date, pay to Landlord Tenant’s percentage of such amounts,
calculated as set forth above.  Any failure of Tenant to pay Landlord such
amounts on or before the Invoice Due Date shall be an immediate Event of Default
without any additional notice and cure period, and such Event of Default shall
enable Landlord to apply the Security Deposit (or draw on the Letter of Credit,
as the case may be) to cover such amounts.  Upon substantial completion, the
total amounts paid by Landlord and Tenant respectively shall be reconciled such
that Landlord has paid the amount of Landlord’s Contribution and Tenant has paid
the excess above such amount.  In the event that Landlord’s Contribution exceeds
the total cost of the Lab Work, the amount of such excess shall be applied to
offset Rent first coming due from Tenant under the Lease, or, at Tenant’s
option, applied to offset the cost of any Change Order.  In the event that
Landlord fails to pay the General Contractor for any portion of Landlord’s
Contribution when the same is due and payable (and Landlord has not in good
faith disputed that such sums are due pursuant to the terms of the Construction
Management Contract), such that the General Contractor has the right under the
Construction Management Contract to stop performance of Landlord’s Work on
account of such failure by Landlord to pay, then upon five (5) business days’
written notice to Landlord, Tenant may pay such sums as are due to the General
Contractor, and set off the amount of such payment from the Rent first coming
due following the Rent Commencement Date. The Construction Management Contract
shall state that the General Contractor will provide at least fifteen (15) days’
written notice to both Landlord and Tenant before the General Contractor may
stop performance of Landlord’s Work on account of such failure by Landlord to
pay any portion of Landlord’s Contribution.




D-3

--------------------------------------------------------------------------------

 

EXHIBIT D-1

 

PLAN FOR LANDLORD’S WORK

& BUILDING STANDARDS

 

[g20171004170709588650.jpg]




D-4

--------------------------------------------------------------------------------

Building Standards

 

Project: 35 Parkwood Drive Hopkinton, MA



WALLS

New Interior Tenant Walls: 3 5/8”, 25 gauge, metal studs approximately 16” o.c.;
5/8” Type X GWB each

side, wall to underside of ceilings approximately 3” acoustical batt insulation
to be used in all walls at offices, conference rooms, restrooms, and breakrooms.
Exception: new walls of one (1) executive office, one (1) CEO/Director office,
three (3) conference rooms, two (2) privacy rooms, one (1) wellness room, and
one (1) kitchen/break room (all as labeled on the Plan), to extend to the
underside of the deck.

 

New Demising Walls Between Tenants:  3 5/8”, 25 gauge, metal studs approximately
16” o.c., to floor deck above; 3 5/8” Type X GWB each side, to floor deck above,
filled with approximately 3” acoustical batt insulation. Flutes of deck above to
be filled with fire safing insulation.

 

CEILINGS

Ceiling Grid:  Armstrong, 2’x4’, white or other color- Landlords choice.

 

Ceiling Tile: Armstrong, 703, Cortega, Beveled Regular, 15/16” or similar,
second look, reveal edge, white, 2’x4’ – Landlords choice

 

INTERIOR DOORS, FRAMES & HARDWARE

New Doors: 3’-0” x 7’-0” x 1 ¾”, solid core, stain grade plain sliced white
birch or plain sliced

maple to match existing (existing doors to be reused when possible).

 

New Door Frame: 16 gauge steel, 2” face, face welded, factory primer or knock
down door frames- Landlord’s choice.

 

SIDELITES

18” x 7’-0” welded frame with 18” or 2’ sidelights. At all offices and
conference rooms – Landlord’s choice.

 

New Door Hardware:

Passage Lockset: (Conference Rooms, Break Rooms, Training Room)

Office Lockset: (Offices)

Entrance Lockset: (Tenant Entrances mag lock on Glass Door)

Storage Lockset: (Storage Rooms and IT)

Hinges: 3 per door, Hager BB1279, 4 1/4” x 4 1/4”, US26D or similar.

Floor stop: As needed.

Silencers: As needed.

Closer: As needed.

Coat Hook: at all office and restroom doors.

Card Access System and electronic strikes are not included and are the
responsibility of the

tenant. This must stay on buildings existing system.

 

EXTERIOR WINDOW BLINDS

Vertical blinds to be similar to existing tenant. All exterior windows shall
have window blinds.

 

SPRINKLER SYSTEM

Sprinkler Heads: Semi-recessed chrome, new heads will be centered in ceiling
tile. Quantity shall be to meet code and be of the building standard. Existing
heads may remain “as-is” based on Ordinary Hazard occupancy (typical office
space).

D-5

--------------------------------------------------------------------------------

 

 

HVAC DIFFUSERS, RETURNS & THERMOSTATS

HVAC diffusers: 2’x2’, white, maximum 6’ flex duct. Linear diffusers at exterior
windows.

 

HVAC returns: 2’x2’, white, perforated metal, plenum return.

 

Thermostats: Located as appropriate based on space plan and room use based on
HVAC contractors input.

 

Dedicated Cooling: IT rooms dedicate cooling is not included and is the
responsibility of the

tenant.

 

Exhaust Ventilation: The restrooms and breakroom shall have exhaust.

 

ELECTRICAL

Lights: 2 x 4 parabolic, Lightolier, 2 lamp (T-8), 3000K, electronic ballast or
similar.  

Occupancy Sensors

All rooms and spaces to have dual technology occupancy sensors. Open cubicle
areas and large

conference rooms shall have ceiling mounted sensors with wall override switches.
Offices shall

have wall switches with integral occupancy sensor. Mount switches 48” AFF. All
devices to be

white or other color as maybe chosen at time of install- Landlords choice.

 

Duplex Power Receptacle: White device and white cover plate, 18” above the
floor.

 

•

2 receptacles per office. Others where appropriate in open areas.

 

•

1 floor box with 1 duplex receptacle per conference room.

 

•

E-mon D-Mon aftermarket meter(s) to collect tenant lights, plugs and heat pumps.

 

Base Feed for Cubicles

One per cluster. Allowance: One circuit for every four cubicles.

 

Tel/Data

Not included and is the responsibility of the tenant.

 

LIFE SAFETY DEVICES

Exit Signs: LED edge lit by Lightolier, or Lithonia LED edge lit EDGR or
similar. – Landlords Choice

 

Emergency Lights: Wall mounted double head, white EBU. LED lamps or similar.

*Note – Combo-pack exit sign/EBU to be used to the extent possible per
applicable codes.

 

Fire Alarm Horn/Strobes: Mounted approximately 80” above the floor and/or white
ceiling mount and shall be compliant with the building’s system and applicable
codes.

 

Fire Alarm Pull Stations: Per code, mounted at egress doors from the floor and
at stairwells as required by code.

 

Smoke Detectors: Mounted on ceiling in open office areas, electric rooms.
Centered in ceiling tiles as may be required by code.

 

Fire Extinguishers: Dry Chemical Type with 3A:40BC rating stored in recessed
wall cabnites with

aluminum finish a clear glass door. Top at 48” above floor. Quantity to meet
code.

 

 

D-6

--------------------------------------------------------------------------------

 

 

FINISHES

 

Carpet: (allowance: $25.00 per square yard, installed).

 

VCT: Armstrong, Standard Excelon, 12” x 12” x 1/8” or similar.

 

Base: Johnsonite, 4” vinyl or approved equal (straight at carpet and cove at
VCT).

 

Wall Paint: Benjamin Moore or Sherwin Williams, matte, 2 coats finish over 1
coat primer.

 

Trim Paint: Benjamin Moore or Sherwin Williams, semi-gloss, 2 coats finish over
1 coat primer.

 

Plastic Laminates on Millwork: Standard colors from Wilsonart, Pionite, Formica,
Nevamar or similar.

 

PLUMBING

Kitchen sink in kitchen millwork. Sink: Elkay, LRAD2521. Faucet: LK5000CR or
similar.

 

FURNITURE

Furniture is provided and installed by tenant. Base feed whips are provided and
installed by

Tenant. Electric to these feeds are to be provided by contractor to points
designated above the ceiling. Tenant shall be responsible of all cube and
furniture hook ups and tel/data installations.

 

SIGNAGE

4”x6” ADA compliant signage is required at all restrooms.




D-7

--------------------------------------------------------------------------------

 

EXHIBIT D-2

 

CONSTRUCTION SCHEDULE FOR LANDLORD’S WORK &

CONSTRUCTION BUDGET FOR LAB WORK

 

 

[g20171004170709836652.jpg]

 

 

D-8

--------------------------------------------------------------------------------

 

[g20171004170709855653.jpg]




D-9

--------------------------------------------------------------------------------

[g20171004170709878654.jpg]




D-10

--------------------------------------------------------------------------------

[g20171004170709900655.jpg]




D-11

--------------------------------------------------------------------------------

[g20171004170709923656.jpg]

 

 

D-12

--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SNDA

 

 

SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT

This Subordination, Nondisturbance and Attornment Agreement (this “Agreement”)
is made this ____ day of _______ 2017, by and among
_____________________________________________________, having an address of
_______________________, XXXX, Massachusetts (the “Tenant”), XXXXXX LLC, having
an address of ___________, XXXX, Massachusetts (the “Landlord”), and XXXXXX
Bank, having an address of XXXXXXXXX (the “Mortgagee”).

 

RECITALS

 

A.The Tenant and Landlord’s predecessor, XXXXX LLC have entered into a certain
Agreement dated ___________________, 20_______ (the “Lease”), covering certain
property located at _________________________, XXXX, Massachusetts (the
“Premises”) as more particularly described in the Lease, and being a portion of
the property as more particularly described in the Mortgage (defined below).

B.The Mortgagee has agreed to make a certain mortgage loan (the “Loan”) to the
Landlord secured by, among other security:

 

(i)

a certain Commercial Real Estate Mortgage dated XXXXX, (Book XXX page XXX)
granted by the Landlord to the Mortgagee, as it may be amended, modified,
extended, or increased (the “Mortgage”) covering the Premises; and

 

(ii)

a certain Conditional Assignment of Leases and Rents dated XXXX, (Book XXX page
XXXX) granted by the Landlord to the Mortgagee, as it may be amended, modified,
extended, or increased (the “Assignment”) covering the Premises.

C.In connection with the Landlord’s grant of the Mortgage and the Assignment,
the Mortgagee has requested that the Tenant enter into a subordination and
attornment with respect to the Lease, and the Tenant has requested that the
Mortgagee enter into a nondisturbance agreement with the Tenant with respect to
the Lease.

AGREEMENTS

 

NOW, THEREFORE, in consideration of the Premises, the mutual covenants
hereinafter contained, and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and in order to induce the
Mortgagee to make the Loan to the Landlord, the parties hereto covenant and
agree as follows:

 

1.Subordination.  The Lease and any extensions, renewals, replacements or
modifications thereof, any purchase options or rights of first refusal, and all
of the right, title and interest of the Tenant in and to the Premises are and
shall be subject and subordinate to the Mortgage and the Assignment and to all
of the terms and conditions contained therein (including, without limitation,
the casualty and condemnation provisions of the Mortgage).

2.Nondisturbance.  In the event of foreclosure of the Mortgage, or in the event
Mortgagee comes into possession, makes entry upon, or acquires title to the
Premises as a result of the enforcement or foreclosure of the Mortgage or the
Assignment or as a result of any other means, the Mortgagee agrees to recognize
the Lease and Tenant’s rights thereunder, the Lease shall not thereby be
terminated, and Tenant shall not be disturbed in its possession of the Premises,
provided however that (i) any purchase options or rights of first refusal for
the purchase of the Premises set forth in the Lease shall be deemed null and
void (for the avoidance of doubt, any options or rights of first refusal to
lease additional space in the Premises contained in the Lease shall continue in
full force and effect), and (ii) the Lease may be terminated by the Mortgagee
for a termination or disturbance arising from a default by the Tenant under the
Lease which (a) would entitle the Landlord to terminate the Lease under its
terms, (b) would cause, without any further action by such Landlord, the
automatic termination of the Lease, or (c) would entitle the Landlord to
dispossess the Tenant from the Premises.

E-1

--------------------------------------------------------------------------------

3.Attornment.  If the interests of the Landlord in the Premises shall be
transferred to and owned by the Mortgagee by reason of foreclosure or other
proceedings brought by it, or by any other manner, or if the Mortgagee takes
possession of or makes entry upon the Premises pursuant to the Mortgage, the
Assignment, or any other document evidencing or securing the Loan, the Tenant
shall be directly bound to the Mortgagee under all of the terms, covenants, and
conditions of the Lease for the balance of the term thereof remaining and any
extensions or renewals thereof which may be effected in accordance with any
option therefor in the Lease, with the same force and effect as if the Mortgagee
were the Landlord under the Lease and the Mortgagee shall be directly bound to
the Tenant under all of the terms, covenants, and conditions of the Lease for
the balance of the term thereof remaining and any extensions or renewals thereof
which may be effected in accordance with any option therefor in the Lease, with
the same force and effect as if the Mortgagee were the Landlord under the Lease,
and the Tenant does hereby attorn to the Mortgagee as its Landlord, such
attornment to be effective and self‑operative immediately upon the Mortgagee
succeeding to the interest of the Landlord in the Premises without the execution
of any further instruments on the part of any of the parties hereto.  The Tenant
agrees, however, upon the election of and written demand by the Mortgagee within
twenty (20) days after the Mortgagee receives title to or takes possession of
the Premises, to execute an instrument in confirmation of the foregoing
provisions, satisfactory to the Mortgagee, in which the Tenant shall acknowledge
such attornment and shall set forth the terms and conditions of its tenancy in
accordance with the Lease and this Agreement. Upon any such attornment, the
Lease shall continue in full force and effect as a direct lease between the
Mortgagee and Tenant upon all of the terms, conditions and covenants as are set
forth in the Lease.

4.Mortgagee’s Responsibilities.  Mortgagee shall be responsible for performing
Landlord’s obligations under the Lease from and after the date on which the
Mortgagee succeeds to the interest of the Landlord.  The Tenant agrees with the
Mortgagee that the Tenant shall not voluntarily subordinate the Lease to any
lien or encumbrance without the Mortgagee’s prior written
consent.  Notwithstanding the foregoing, nothing set forth herein shall
prohibit, limit or impair Tenant’s right to terminate the Lease under
Section 15, Section 16, Section 21 or Section 28 thereof and the Mortgagee’s
consent to any such termination shall not be required.

5.Assignment of Leases/Rents.  The Tenant hereby acknowledges that all of the
Landlord’s right, title and interest as lessor under the Lease (and in any
guarantees of Tenant’s obligations thereunder) are being duly assigned to the
Mortgagee pursuant to the terms of the Mortgage and/or the Assignment and that,
pursuant to the terms thereof, all rental payments under the Lease shall
continue to be paid to the Landlord in accordance with the terms of the Lease,
unless and until the Tenant is otherwise notified in writing by the
Mortgagee.  Upon receipt of any such written notice from the Mortgagee, the
Tenant covenants and agrees to make payment of all rental payments and other
charges and payments then due or to become due under the Lease directly to the
Mortgagee or to the Mortgagee’s agent designated in such notice, whether or not
the Mortgagee has made entry or become mortgagee in possession pursuant to the
Mortgage or the Assignment, and to continue to do so until otherwise notified in
writing by the Mortgagee.  The Landlord hereby irrevocably directs and
authorizes the Tenant to make rental payments directly to the Mortgagee
following receipt of such notice, and covenants and agrees that the Tenant shall
have the right to rely on such notice without any obligation to inquire as to
whether any default exists under the Mortgage or the Assignment or the
indebtedness secured thereby, and notwithstanding any notice or claim of the
Landlord to the contrary, and that the Landlord shall have no right or claim
against the Tenant for or by reason of any rental payments made by the Tenant to
the Mortgagee following receipt of such notice.  The Tenant further acknowledges
and agrees: (a) that, under the provisions of the Mortgage and/or Assignment,
the Lease (and any guarantees thereof) cannot be terminated (nor can Landlord
accept any surrender of the Lease) except for terminations provided in the Lease
as referenced in Section 4 above, (b) Mortgagee is not bound by any modification
to the Lease which reduces the rent or the term of the Lease or any waiver or
release of the Tenant from the performance or observance of any obligation under
the Lease, after the date hereof, made without the prior written consent of the
Mortgagee, which consent shall not be unreasonably withheld or delayed, and
without such consent, no rent may be collected or accepted by the Landlord more
than one month in advance; and (b) that the interest of the Landlord, as lessor,
under the Lease (and in any guarantees of Tenant’s obligations thereunder) has
been assigned to the Mortgagee for the purposes specified in the Mortgage and/or
the Assignment.

6.Notice of Lease Default.  The Tenant hereby covenants and agrees to give the
Mortgagee written notice properly specifying wherein the Landlord under the
Lease has failed to perform any of the covenants or obligations of the Landlord
under the Lease, simultaneously with the giving of any notice of such default to
the Landlord under the provisions of the Lease.  The Tenant agrees that the
Mortgagee shall have the right, but not the obligation, within thirty (30) days
after receipt by the Mortgagee of such notice or within such additional time as
is

E-2

--------------------------------------------------------------------------------

reasonably required to correct any such default or is provided for in the Lease,
whichever is longer (except in certain emergency circumstances when any covenant
or obligation of the Landlord under the Lease can be performed as soon as
reasonably possible) to correct or remedy, or cause to be corrected or remedies,
each such default before the Tenant may take any action under the Lease by
reason of such default.  Such notices to the Mortgagee shall be delivered to:

XXXXXXXXXX

or to such other address as the Mortgagee shall have designated to the Tenant by
giving written notice to the Tenant at the address set forth in the preamble
hereto, or to such other address as may be designated by written notice from the
Tenant to the Mortgagee.  All written notices required or permitted hereunder
shall be sent by registered or certified mail, return receipt requested, or by
recognized overnight delivery service (such as Federal Express) by telex or fax
with confirmation in writing mailed first‑class, in all cases with postage and
charges prepaid, and shall be considered effective when received.

7.Parties Bound; Interpretation.  This Agreement shall bind and inure to the
benefit of the parties hereto, and their respective successors and assigns.  As
used herein, the term “Tenant” shall include the Tenant and its successors and
assigns, and the term “Landlord” shall include the Landlord and its successors
and assigns.  The foregoing references to successors and assigns of the Tenant
and the Landlord are not intended to and do not constitute consent by the
Landlord or the Mortgagee to any assignment or sublease by Tenant of its
interests under the Lease or any consent by Mortgagee by any assignment by
Landlord of its interests under the Lease.  The words “foreclosure” and
“foreclosure sale” as used herein shall be deemed to include the acquisition of
the Landlord’s estate in the Premises by voluntary deed (or assignment) in lieu
of foreclosure, and the word “Mortgagee” shall include the Mortgagee herein
specifically named and any of its successors and assigns, and anyone who shall
have succeeded to Landlord’s interest in the Premises by, through or under
foreclosure of the Mortgage, including, without limitation, any purchaser of the
Premises through foreclosure or any successor or assign thereof.  The use of the
neuter gender in this Agreement shall be deemed to include any other gender, and
words in the singular number shall be held to include the plural, when the sense
requires.

8.Amendments.  This Agreement shall not be modified or amended except in writing
signed by all parties hereto.

9.Governing Law.  This Agreement shall be interpreted in accordance with and
governed by the law of the Commonwealth of Massachusetts, without reference to
its choice of law provision.

[Signatures to this Agreement appear on the following pages 6, 7 and 8.]

 

E-3

--------------------------------------------------------------------------------

[Signature page for Tenant]

 

IN WITNESS WHEREOF, the Tenant has placed its hand and seal, the day and year
first above written.

 

TENANT:

 

 

By

 

Name:  

 

Title:  

 

 

 

 

 

STATE OF ___________________________

 

_____________, ss.

 

On this _____ day of _________________, 2017, before me, the undersigned notary
public, personally appeared ____________________________________________, proved
to me through satisfactory evidence of identification, which was ☐ photographic
identification with signature issued by a federal or state government agency, ☐
oath or affirmation of a credible witness, ☐ personal knowledge of the
undersigned, to be the person whose name is signed on the preceding or attached
document, and acknowledged to me that he/she signed it voluntarily for its
stated purpose.

 

 

_______________________________________

Notary Public

 

My Commission Expires:

E-4

--------------------------------------------------------------------------------

[Signature page for Landlord]

 

IN WITNESS WHEREOF, the Landlord has placed its hand and seal, the day and year
first above written.

 

LANDLORD:

 

XXXXXXXXXX LLC

 

 

By:

 

Print Name:

 

Title:

 

 

 

 

COMMONWEALTH OF MASSACHUSETTS

 

_____________, ss.

 

On this _____ day of ___________, 2017, before me, the undersigned notary
public, personally appeared ______________________________________, proved to me
through satisfactory evidence of identification, which was ☐ photographic
identification with signature issued by a federal or state government agency, ☐
oath or affirmation of a credible witness, ☐ personal knowledge of the
undersigned, to be the person whose name is signed on the preceding or attached
document, and acknowledged to me that he signed it voluntarily for its stated
purpose as Manager of XXXXX LLC.

 

 

_______________________________________

Notary Public

 

My Commission Expires:

E-5

--------------------------------------------------------------------------------

[Signature page for Mortgagee]

 

IN WITNESS WHEREOF, the Mortgagee has placed its hand and seal, the day and year
first above written.

 

MORTGAGEE:

 

XXXXXXXXXXXX

 

 

By

 

 

 

 

 

COMMONWEALTH OF MASSACHUSETTS

 

_______________________, ss.

 

On this _____ day of ___________, 2017, before me, the undersigned notary
public, personally appeared XXXXXXX, proved to me through satisfactory evidence
of identification, which was ☐ photographic identification with signature issued
by a federal or state government agency, ☐ oath or affirmation of a credible
witness, ☐ personal knowledge of the undersigned, to be the person whose name is
signed on the preceding or attached document, and acknowledged to me that he
signed it voluntarily for its stated purpose as President of XXXXXXXX.

 

_______________________________________

Notary Public

 

My Commission Expires:

 

 

E-6

--------------------------------------------------------------------------------

EXHIBIT F

 

BUILDING RULES AND REGULATIONS

 

The following rules and regulations shall apply to the Premises, the Building,
the Land, and the appurtenances thereto (capitalized terms used herein but not
defined shall be given the meaning assigned to them in the Lease):

1.Sidewalks, doorways, vestibules, halls, stairways, and other similar areas
shall not be obstructed by tenants or used by any tenant for purposes other than
ingress and egress to and from their respective leased premises and for going
from one to another part of the Building.

2.Plumbing, fixtures and appliances shall be used only for the purposes for
which designed, and no sweepings, rubbish, rags or other unsuitable material
shall be thrown or deposited therein.  Damage resulting to any such fixtures or
appliances from misuse by a tenant or its agents, employees or invitees, shall
be paid by such tenant.

3.No signs, advertisements or notices shall be painted or affixed on or to any
windows or doors or other part of the Building without the prior written consent
of Landlord, which consent shall not be unreasonably withheld or delayed.  

4.Landlord shall provide and maintain an alphabetical directory for all tenants
in the main lobby of the Building.  Landlord will be responsible for the sole
cost and expense for the maintenance, repair, upkeep or change of the Building
directories as they pertain to the tenant.  

5.Landlord shall provide all door locks in each tenant’s leased premises, at the
cost of such tenant, and no tenant shall place any additional door locks in its
leased premises without Landlord’s prior written consent.  On or before the Term
Commencement Date, Landlord, at its expense, shall furnish to Tenant a number of
card keys equal to the amount of Tenant Parking Spaces for entry into the
Premises for Tenant’s employees who will be working in the Premises.  Thereafter
during the Term, Landlord will provide up to six (6) replacement card keys per
year at its cost, and any additional required card keys shall be at the expense
of Tenant.

6.Movement in or out of the Building of furniture or office equipment, or
dispatch or receipt by tenants of any bulky material, merchandise or materials
which require use of elevators or stairways, or movement through the Building
entrances or lobby shall be conducted under Landlord’s supervision at such times
and in such a manner as Landlord may reasonably require.  Each tenant assumes
all risks of and shall be liable for all damage to articles moved and injury to
persons or public engaged or not engaged in such movement, including equipment,
property and personnel of Landlord if damaged or injured as a result of acts in
connection with carrying out this service for such tenant.

7. All damages to the Building caused by the installation or removal of any
property of a tenant, or done by a tenant’s property while in the Building,
shall be repaired at the expense of such tenant.

8.Corridor doors, when not in use, shall be kept closed.  Nothing shall be swept
or thrown into the corridors, halls, elevator shafts or stairways.  No birds or
animals except seeing‑eye dogs shall be brought into or kept in, on or about any
tenant’s leased premises.  No portion of any tenant’s leased premises shall at
any time be used or occupied as sleeping or lodging quarters.

9.Tenant shall cooperate with Landlord’s employees in keeping its leased
premises neat and clean.  Tenant is responsible for providing cleaning services
within the Premises.  There is no outside storage of any materials except in the
tenant’s waste container.  Landlord may request that Tenant empties the trash
container at the Tenant’s expense if it is overflowing.  Landlord may designate
a location for the trash container on the property.  

10.Tenant shall not make or permit any vibration or improper, objectionable or
unpleasant noises or odors in the Building or otherwise interfere in any way
with other tenants or persons having business with them.

F-1

--------------------------------------------------------------------------------

11.No machinery of any kind (other than normal office equipment and equipment
consistent with Tenant’s permitted use and business) shall be operated by any
tenant on its leased area without Landlord’s prior written consent.  Subject to
the provisions of Section 27 of the Lease with regard to Hazardous Materials,
Tenant shall not use or keep in the Building any substance that would create an
extraordinary fire hazard.  No washing of cars, trucks or other types of vehicle
is allowed on the premises.

12.Except in the event of Landlord’s negligence or willful acts and/or
omissions, Landlord will not be responsible for lost or stolen personal
property, money or jewelry from tenant’s leased premises or public or common
areas regardless of whether such loss occurs when the area is locked against
entry or not.

13.No vending or dispensing machines of any kind may be maintained in any leased
premises without the prior written permission of Landlord, which permission
shall not be unreasonably withheld or delayed.

14.Tenant shall not conduct any activity on or about the Premises or Building,
which will draw pickets, demonstrators, or the like.

15.All vehicles are to be currently licensed, in good operating condition,
parked for business purposes having to do with Tenant’s business operated in the
Premises, parked within designated parking spaces, one vehicle to each
space.  No vehicle shall be parked as a “billboard” vehicle in the parking
lot.  Any vehicle parked improperly may be towed away.  Tenant, Tenant’s agents,
employees, vendors and customers who do not operate or park their vehicles as
required shall subject the vehicle to being towed at the expense of the owner or
driver.  Landlord may place a “boot” on the vehicle to immobilize it and may
levy a charge of $50.00 to remove the “boot.”  Tenant shall indemnify, hold and
save harmless Landlord of any liability arising from the towing or booting of
any unauthorized vehicles belonging to a Tenant Party.

16.No tenant may enter into common phone rooms, electrical rooms, mechanical
rooms, or other service areas of the Building unless accompanied by Landlord or
the Building manager.

17.Landlord may from time‑to‑time, upon delivery of written notice to Tenant,
change the rules for the operation of the premises.  Landlord agrees to use
reasonable efforts to ensure any such rules and regulations are uniformly
enforced, but Landlord shall not be liable to Tenant for violation of any such
rules or regulations by any other Tenant or Occupant of the property or persons
conducting business with such Tenant or Occupant.  

 

//

 

 

F-2

--------------------------------------------------------------------------------

EXHIBIT G

 

RECIPROCAL EASEMENT AGREEMENT

 

 

[g20171004170710166657.jpg]




G‑1

--------------------------------------------------------------------------------

[g20171004170710186658.jpg]




G‑2

--------------------------------------------------------------------------------

[g20171004170710208659.jpg]




G‑3

--------------------------------------------------------------------------------

[g20171004170710232660.jpg]




G‑4

--------------------------------------------------------------------------------

[g20171004170710255661.jpg]




G‑5

--------------------------------------------------------------------------------

[g20171004170710277662.jpg]




G‑6

--------------------------------------------------------------------------------

[g20171004170710297663.jpg]




G‑7

--------------------------------------------------------------------------------

[g20171004170710320664.jpg]




G‑8

--------------------------------------------------------------------------------

[g20171004170710347665.jpg]




G‑9

--------------------------------------------------------------------------------

[g20171004170710367666.jpg]




G‑10

--------------------------------------------------------------------------------

[g20171004170710387667.jpg]




G‑11

--------------------------------------------------------------------------------

[g20171004170710408668.jpg]

 

 

 

G‑12

--------------------------------------------------------------------------------

EXHIBIT H

 

FORM OF LETTER OF CREDIT

 

 

BANK OF AMERICA

1 FLEET WAY

SCRANTON, PA 18507-1999

ATTN: GTO – STANDBY UNIT

                                     

DATE:

      

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER _______________

      

APPLICANT: SPRING BANK PHARMACEUTICALS, INC.

 

BENEFICIARY: 35 PARKWOOD REALTY LLC

    

    

        

                          

AMOUNT:  USD $233,800.19

 

EXPIRY DATE:

 

EXPIRE PLACE: OUR COUNTERS

      

GENTLEMEN: &(P)&(P)

      

WE HEREBY ISSUE THIS IRREVOCABLE LETTER OF CREDIT NO. ___________ IN

YOUR FAVOR, FOR THE ACCOUNT OF APPLICANT, FOR UP TO AN AGGREGATE AMOUNT OF USD
$233,800.19 AVAILABLE BY YOUR DRAFT(S)  DRAWN ON US AT SIGHT, ACCOMPANIED BY THE
FOLLOWING: &(P)&(P)

 

 

1.

BENEFICIARY'S WRITTEN, DATED STATEMENT ON BENEFICIARY LETTERHEAD SIGNED BY AN
AUTHORIZED SIGNATORY READING: &(P)&(P)

 

QUOTE

BENEFICIARY IS PERMITTED TO DRAW ON THIS LETTER OF CREDIT UNDER THE EXPRESS
TERMS OF THE LEASE DATED _______________, BY AND BETWEEN 35 PARKWOOD REALTY LLC
AND SPRING BANK PHARMACEUTICALS, INC.

 

UNQUOTE

 

2. THE ORIGINAL OF THIS LETTER OF CREDIT AND AMENDMENT(S), IF ANY.

 

PARTIAL DRAWINGS ARE PERMITTED. &(P)&(P)

 

IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT IS DEEMED TO BE AUTOMATICALLY
EXTENDED WITHOUT AMENDMENT FOR PERIOD(S) OF ONE YEAR EACH FROM THE CURRENT
EXPIRY DATE HEREOF, OR ANY FUTURE EXPIRATION DATE, UNLESS AT LEAST THIRTY (30)
DAYS PRIOR TO ANY EXPIRATION DATE, WE NOTIFY YOU BY REGISTERED MAIL OR OVERNIGHT
COURIER AT THE ABOVE LISTED ADDRESS THAT WE ELECT NOT TO CONSIDER THIS LETTER OF
CREDIT EXTENDED FOR ANY SUCH ADDITIONAL PERIOD.

 

I‑1

--------------------------------------------------------------------------------

ANY SUCH NOTICE SHALL BE EFFECTIVE WHEN SENT BY US AND UPON SUCH NOTICE TO YOU,
YOU MAY DRAW AT ANY TIME PRIOR TO THE THEN CURRENT EXPIRATION DATE, UP TO THE
FULL AMOUNT THEN AVAILABLE HEREUNDER, AGAINST YOUR DRAFT(S) DRAWN ON US AT SIGHT
AND THE ORIGINAL OF THIS LETTER OF CREDIT AND ALL AMENDMENTS THERETO,
ACCOMPANIED BY YOUR  STATEMENT, SIGNED BY AN AUTHORIZED SIGNATORY,  ON YOUR
LETTERHEAD STATING THAT YOU ARE IN RECEIPT OF BANK OF AMERICA, N.A.’S NOTICE OF
NONEXTENSION UNDER LETTER OF CREDIT NO._________ AND THE APPLICANT’S OBLIGATION
TO YOU REMAINS.

 

THIS LETTER OF CREDIT IS TRANSFERABLE IN FULL AND NOT IN PART.  ANY TRANSFER
MADE HEREUNDER MUST CONFORM STRICTLY TO THE TERMS HEREOF AND TO THE CONDITIONS
OF RULE 6 OF THE INTERNATIONAL STANDBY PRACTICES (ISP98) FIXED BY THE
INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 590.

 

SHOULD YOU WISH TO EFFECT A TRANSFER UNDER THIS CREDIT, SUCH TRANSFER WILL BE
SUBJECT TO THE RETURN TO US OF THE ORIGINAL CREDIT INSTRUMENT, ACCOMPANIED BY
OUR FORM OF TRANSFER, PROPERLY COMPLETED AND SIGNED BY AN AUTHORIZED SIGNATORY
OF YOUR FIRM, BEARING YOUR BANKER’S STAMP AND SIGNATURE AUTHENTICATION. ALL
TRANSFER CHARGES WILL BE FOR THE ACCOUNT OF APPLICANT. SUCH TRANSFER FORM IS
ATTACHED HERETO.

 

DRAFT(S) MUST STATE: "DRAWN UNDER BANK OF AMERICA, N.A.  STANDBY L/C NO.
____________ DATED _____________________."

 

DRAFTS AND DOCUMENTS MUST BE PRESENTED AT OUR OFFICE ADDRESSED:  BANK OF
AMERICA, N.A., 1 FLEET WAY, SCRANTON, PA 18507-1999, ATTN: GTO - STANDBY DEPT.

 

WE HEREBY AGREE WITH YOU THAT DRAFT(S) DRAWN UNDER AND IN COMPLIANCE WITH THE
TERMS OF THIS LETTER OF CREDIT SHALL BE DULY HONORED UPON DUE PRESENTATION TO
US.

      

THIS LETTER OF CREDIT IS SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES (ISP98),
THE INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 590.

 

 

 

FORM AND CONTENTS ACCEPTED BY:

 

(SIGNATURE -MUST BE THE SAME AS THAT ON LETTER OF CREDIT APPLICATION)

 

AUTHORIZED SIGNATURE FOR

 

 

 

 

_____________________________________

APPLICANT

 

 

 

 

 

 

 

 

 

I‑2

--------------------------------------------------------------------------------

LETTER OF CREDIT

FORM OF TRANSFER

 

________________, 20__

 

Bank of America N.A.

1 Fleet Way

Scranton, PA 18507-1999

Mail Code PA6-580-02-30

Attn: GTO – Standby Unit

 

Re:Irrevocable Standby Letter of Credit No. ------------

 

We request you to transfer all of our rights as beneficiary under the Letter of
Credit referenced above to the transferee, named below:

 

_____________________________________________________________________________

Name of Transferee

 

_____________________________________________________________________________

Address

 

By this transfer all our rights as the transferor, including all rights to make
drawings under the Letter of Credit, go to the transferee.  The transferee shall
have sole rights as beneficiary, whether existing now or in the future,
including sole rights to agree to any amendments, including increases or
extensions or other changes.  All amendments will be sent directly to the
transferee without the necessity of consent by or notice to us.

 

We enclose the original letter of credit and any amendments.  Please indicate
your acceptance of our request for the transfer by endorsing the letter of
credit and sending it to the transferee with your customary notice of transfer.

 

 

The signature and title at the right conform with those shown in our files as
authorized to sign for the beneficiary.  Policies governing signature
authorization as required for withdrawals from customer accounts shall also be
applied to the authorization of signatures on this form. The authorization of
the Beneficiary's signature and title on this form also acts to certify that the
authorizing  financial institution (i) is regulated by a U.S. federal banking
agency; (ii) has implemented anti-money laundering policies and procedures that
comply with applicable requirements of law, including a Customer Identification
Program (CIP) in accordance with Section 326 of the USA PATRIOT Act; (iii) has
approved the Beneficiary under its anti-money laundering compliance program; and
(iv) acknowledges that Bank of America, N.A. is relying on the foregoing
certifications pursuant to 31 C.F.R. Section 103.121 (b)(6)."

 

 

_______________________________________

NAME OF BANK

 

_______________________________________

AUTHORIZED SIGNATURE AND TITLE

 

_______________________________________

PHONE NUMBER

 

 

 

 

 

 

____________________________________________

NAME OF TRANSFEROR

 

____________________________________________

NAME OF AUTHORIZED SIGNER AND TITLE

 

____________________________________________

AUTHORIZED SIGNATURE

 

 

I‑3

--------------------------------------------------------------------------------

EXHIBIT I

FORM OF CONFIRMATION OF TERM AND RENT COMMENCEMENT DATES

 

             , 20__

____________________

____________________

____________________

Attn:  ____________________

 

Re:

Lease Agreement (the “Lease “) dated ________________, 20__, between
_______________ 35 Parkwood Realty LLC, a Massachusetts limited liability
company (“Landlord “), and ______________________, a ____________________
(“Tenant”).  Capitalized terms and herein but not defined shall be given the
meanings assigned to them in the Lease.

 

Ladies and Gentlemen:

 

Landlord and Tenant agree as follows:

 

Term Commencement Date.  The Term Commencement Date of the Lease is
___________, 20__.

 

Rent Commencement Date.  The Rent Commencement Date of the Lease is
___________, 20__.  

 

Expiration Date.  The Term is scheduled to expire on __________, 20___.

 

Early Termination Date.  Tenant has the one‑time right to terminate this Lease
effective on __________, 20__.  The Termination Notice must be delivered to
Landlord on or before ________________.

 

Ratification.  Tenant hereby ratifies and confirms its obligations under the
Lease, and represents and warrants to Landlord that it has no defenses
thereto.  Additionally, Tenant further confirms and ratifies that, as of the
date hereof, (a) the Lease is and remains in good standing and in full force and
effect, and (b) Tenant has no claims, counterclaims, set‑offs or defenses
against Landlord arising out of the Lease or in any way relating thereto or
arising out of any other transaction between Landlord and Tenant.  Landlord
confirms and ratifies that as of the date hereof, (a) the Lease is and remains
in good standing and in full force and effect, and (b) to Landlord’s knowledge,
Tenant is not in default under the terms of the Lease.

 

Binding Effect;  Governing Law.  Except as modified hereby, the Lease shall
remain in full effect and this letter shall be binding upon Landlord and Tenant
and their respective successors and assigns.  If any inconsistency exists or
arises between the terms of this letter and the terms of the Lease, the terms of
this letter shall prevail.  This letter shall be governed by the laws of the
Commonwealth of Massachusetts.

 

Please indicate your agreement to the above matters by signing this letter in
the space indicated below and returning an executed original to us.

 

Sincerely,

LANDLORD:

 

35 Parkwood Realty LLC,

a Massachusetts limited liability company.

 

 

By:

 

Name:

 

Title:

 

I‑4

--------------------------------------------------------------------------------

Agreed and accepted:




 

By:____________________________

Name:

Title:

I‑5